         Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 1 of 35




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                              )   Chapter 15 Case
In re:                                                        )
                                                              )   Case No. 10-13164
FAIRFIELD SENTRY LIMITED, et al.,                             )   (CGM)
                                                              )
    Debtors in Foreign Proceedings.                           )   Jointly Administered
                                                              )
FAIRFIELD SENTRY LIMITED (IN LIQUIDATION), et                 )
al.,                                                          )
                                                              )   Adv. Pro. No. 10-03496
                                Plaintiffs,                   )   (CGM)
                                                              )   Administratively
                         -against-                            )   Consolidated
                                                              )
THEODOOR GGC AMSTERDAM, et al.,                               )
                                                              )
                               Defendants.                    )
                                                              )
FAIRFIELD SENTRY LIMITED (IN LIQUIDATION),                    )
acting by and through the Foreign Representatives thereof,    )
and KENNETH KRYS and GREIG MITCHELL, solely in                )
their capacities as Foreign Representatives and Liquidators   )
thereof,                                                      )
                                                              )   Adv. Pro. No. 10-03505
                                Plaintiffs,                   )   (CGM)
                                                              )
                         -against-                            )
                                                              )
BANQUE PRIVEE EDMOND DE ROTHSCHILD                            )
(EUROPE), AMERICAN EXPRESS BANK n/k/a                         )
STANDARD CHARTERED INTERNATIONAL (USA)                        )
LTD., and BENEFICIAL OWNERS OF ACCOUNTS                       )
HELD IN THE NAME OF BANQUE PRIVEE EDMOND                      )
DE ROTHSCHILD (EUROPE) 1-1000, including without              )
limitation BENEFICIAL OWNERS OF ACCOUNTS                      )
ASSOCIATED WITH REFERENCE AMEX SAIP                           )
                                                              )
                                Defendants.
                                                              )

       PLAINTIFFS’ STATEMENT OF ISSUES TO BE PRESENTED AND
   DESIGNATION OF ITEMS TO BE INCLUDED IN THE RECORD ON APPEAL
                Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 2 of 35




           The Plaintiffs hereby submit, pursuant to Rule 8009 of the Federal Rules of Bankruptcy

Procedure and Rule 8009-1 of the Local Bankruptcy Rules for the Southern District of New

York, this statement of issues to be presented and designation of items to be included in the

record on appeal with respect to Plaintiffs’ appeal in the above-captioned adversary proceeding

before the United States District Court for the Southern District of New York. 1
                                                                                              2
      I.            STATEMENT OF ISSUES TO BE PRESENTED ON APPEAL

           1.         Did the Bankruptcy Court err in ruling, in its August 6, 2018 Memorandum
                           3
Decision and Order, that the Defendants’ consent to the Subscription Agreement does not

constitute consent to personal jurisdiction in the U.S. Redeemer Actions?

           2.         Did the Bankruptcy Court err in ruling, in its December 6, 2018 Memorandum
                4
Decision, that the Section 546(e) and Section 546(g) safe harbors can apply to “purely foreign

transfers” targeted for avoidance by Chapter 15 foreign representatives?

           3.         Did the Bankruptcy Court err in ruling, in its December 6, 2018 Memorandum

Decision, that knowledge is a required element of an undervalue transaction claim under BVI

law?

           4.         Did the Bankruptcy Court err in ruling, in its August 14, 2020 Memorandum

Decision, 5 that Plaintiffs were barred from amending their complaints to plead new Constructive

Trust Claims in 12 of 29 actions against Knowledge Defendants?

1
  Plaintiffs previously appealed to the District Court in a set of administratively consolidated appeals, Fairfield
Sentry Ltd. (In Liquidation) v. Citibank NA London, No. 19-cv-03911. That appeal has been fully briefed and
pending decision since April 23, 2020.
2
    Defined terms carry the meaning ascribed to them in the corresponding decision or order appealed from.
3
  Memorandum Decision and Order Regarding the Defendants’ Motions to Dismiss for Want of Jurisdiction,
Fairfield Sentry Limited, et al. v. Theodoor GGC Amsterdam, et al., 10-03496-smb [ECF No. 1723].
4
  Memorandum Decision Granting in Part and Denying in Part Defendants’ Motions to Dismiss and Plaintiffs’
Motions for Leave to Amend, Fairfield Sentry Limited, et al. v. Theodoor GGC Amsterdam, et al., 10-03496-smb
[ECF No. 1743].



                                                          2
                Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 3 of 35




           5.       Did the Bankruptcy Court err in ruling, in its December 14, 2020 Memorandum

Decision, 6 that the Section 546(e) safe harbor bars all BVI Avoidance Claims?

     II.         DESIGNATION OF ITEMS TO BE INCLUDED IN THE RECORD ON
                 APPEAL

           Plaintiffs designate the following items to be included in the record on appeal. Plaintiffs

designate both the redacted and unredacted versions of the documents marked with an asterisk.

                 A. Designated entries from the docket of Fairfield Sentry Ltd. (In Liquidation), et
                    al. v. Banque Privee Edmond De Rothschild (Eur.), et al., 10-03505-cgm.

ECF               Date          Docket Text
Number
1                 08/16/2010    Adversary case 10-03505. Complaint against Banque Privee Edmond
                                De Rothschild (Europe) . Nature(s) of Suit: (14 (Recovery of
                                money/property - other)) Filed by David Molton, Fairfield Sentry
                                Limited, Fairfield Sigma Limited on behalf of Fairfield Sentry
                                Limited, Fairfield Sigma Limited. (Attachments: 1 Exhibit) (Molton,
                                David) (Entered: 08/16/2010)
18                07/16/2012    Amended Complaint against Beneficial Owners of Accounts
                                Associated with Reference AMEX SAIP, American Express Bank
                                n/k/a Standard Chartered International (USA) Ltd., Banque Privee
                                Edmond De Rothschild (Europe), Beneficial Owners of Accounts
                                Held in the Name of Banque Privee Edmond de Rothschild (Europe)
                                1-1000 (related document(s)15, 1) Filed by Kerry L. Quinn on behalf
                                of Fairfield Sentry Limited (In Liquidation), Fairfield Sigma Limited
                                (In Liquidation), Kenneth Krys. (Quinn, Kerry) (Entered:
                                07/16/2012)
24                09/22/2016    Statement /Notice of Filing of Corrected Proposed Amended
                                Complaint (related document(s)23) filed by David Molton on behalf
                                of Fairfield Sentry Limited (In Liquidation), Fairfield Sigma Limited
                                (In Liquidation). (Attachments: # 1 Exhibit A - Corrected Proposed
                                Amended Complaint_Clean (Redacted Version) # 2 Exhibit B -
                                Corrected Proposed Amended Complaint_Redlined (Redacted
                                Version)) (Molton, David) (Entered: 09/22/2016)
25                10/23/2016    Motion to Amend / Notice of Motion of the Foreign Representatives
                                For Leave To Amend filed by David Molton on behalf of Fairfield

5
  Memorandum Decision Denying Plaintiffs’ Motion for Leave to File Further Proposed Amended Complaints In
Certain Actions, Fairfield Sentry Limited, et al. v. Theodoor GGC Amsterdam, et al., 10-03496-smb [ECF No.
3046].
6
   Memorandum Decision Granting In Part And Denying In Part Defendants’ Renewed Motion To Dismiss,
Fairfield Sentry Limited, et al. v. Theodoor GGC Amsterdam, et al., 10-03496-smb [ECF No. 3062].



                                                    3
         Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 4 of 35




ECF        Date         Docket Text
Number
                        Sentry Limited (In Liquidation), Fairfield Sigma Limited (In
                        Liquidation) Responses due by 1/13/2017,. (Attachments: # 1
                        Proposed Order) (Molton, David) (Entered: 10/23/2016)
26         10/23/2016   Memorandum of Law in Support of Motion For Leave To Amend
                        (related document(s)25) filed by David Molton on behalf of Fairfield
                        Sentry Limited (In Liquidation), Fairfield Sigma Limited (In
                        Liquidation). Objections due by 1/13/2017, (Molton, David)
                        (Entered: 10/23/2016)
27         10/23/2016   Declaration of David J. Molton in Support of Motion For Leave To
                        Amend filed by David Molton on behalf of Fairfield Sentry Limited
                        (In Liquidation), Fairfield Sigma Limited (In Liquidation).
                        (Attachments: # 1 Exhibit A - Schedule of Proposed Amended
                        Complaints # 2 Exhibit B - Citigroup Global Markets Limited
                        Proposed Amended Complaint_REDACTED # 3 Exhibit C - Huang
                        Proposed Amended Complaint_REDACTED) (Molton, David)
                        (Entered: 10/23/2016)
28         10/23/2016   Declaration of William Hare in Support of Motion For Leave To
                        Amend filed by David Molton on behalf of Fairfield Sentry Limited
                        (In Liquidation), Fairfield Sigma Limited (In Liquidation).
                        (Attachments: # 1 Exhibit A - Sample Statement of Claim # 2 Exhibit
                        B - Sample Statement of Defence # 3 Exhibit C - Sample Notice of
                        Application # 4 Exhibit D - Notice of Appeal Regarding Direction # 5
                        Exhibit E - Application for Summary Judgment, 20 September 2011
                        # 6 Exhibit F - Sentrys Memorandum and Articles of Association # 7
                        Exhibit G -Defendants Skeleton Argument # 8 Exhibit H - Funds'
                        Skeleton Argument # 9 Exhibit I - Funds' Skeleton Argument in
                        Appeal # 10 Exhibit J - Defendants submissions to the Privy Council
                        # 11 Exhibit K - Funds submissions to the Privy Council # 12 Exhibit
                        L - Excerpts from Privy Council Record on Appeal # 13 Exhibit M -
                        Transcript of Summary Judgment Application, 10 October 2011 # 14
                        Exhibit N - Judgment_Order of Bannister J, 20 April 2011 # 15
                        Exhibit O - Judgment, dated 31 May 2011 # 16 Exhibit P - Judgment
                        in respect of Application for Summary Judgment # 17 Exhibit Q -
                        Privy Council Judgment, 16 April 2014 # 18 Exhibit R - Privy
                        Council Order, 8 October 2014 # 19 Exhibit S - Judgment of Leon J
                        dated 11 March 2016) (Molton, David) (Entered: 10/23/2016)
29         10/23/2016   Declaration of Gabriel Moss QC in Support of Motion For Leave To
                        Amend filed by David Molton on behalf of Fairfield Sentry Limited
                        (In Liquidation), Fairfield Sigma Limited (In Liquidation).
                        (Attachments: # 1 Gabriel Moss QC - Curriculum Vitae) (Molton,
                        David) (Entered: 10/23/2016)
30*        10/28/2016   Document Under Seal Per Court Order. Notice of Filing of Proposed
                        Amended Complaint, see Case No. 10-3496 Document No. 909 for
                        Sealing Order. Filed by David Molton on behalf of Fairfield Sigma


                                            4
         Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 5 of 35




ECF        Date         Docket Text
Number
                        Limited (In Liquidation) , Kenneth Krys . (related document(s)24)
                        (Cappiello, Karen). (Entered: 10/31/2016)
31*        11/14/2016   Document Under Seal Per Court Order. Memorandum of Law In
                        Support of Motion For Leave To Amend (See Lead Adversary
                        Proceeding No.: 10-3496, Document No. 909 for Sealing Order)
                        Filed by David Molton on behalf of Fairfield Sentry Limited (In
                        Liquidation), Fairfield Sigma Limited (In Liquidation), and Kenneth
                        Krys. (related document(s)26) (Suarez, Aurea). (Entered: 12/15/2016)
32*        11/14/2016   Document Under Seal Per Court Order. Declaration of David J.
                        Molton in Support of Motion For Leave To Amend (See Lead
                        Adversary Proceeding No.: 10-3496, Document No. 909 for Sealing
                        Order) Filed by David Molton on behalf of Fairfield Sentry Limited
                        (In Liquidation), Fairfield Sigma Limited (In Liquidation), and
                        Kenneth Krys. (related document(s)27) (Suarez, Aurea) (Entered:
                        01/11/2017)
35         01/19/2017   Motion to Dismiss Adversary Proceeding , dated January 13, 2017
                        filed by John F. Zulack on behalf of American Express Bank n/k/a
                        Standard Chartered International (USA) Ltd., Banque Privee Edmond
                        De Rothschild (Europe). (Zulack, John) (Entered: 01/19/2017)
36         01/19/2017   Memorandum of Law in Opposition to Plaintiffs' Motion for Leave to
                        Amend and in Support of the Defendants' Motion to Dismiss, dated
                        January 13, 2017 (related document(s)35, 25) filed by John F. Zulack
                        on behalf of American Express Bank n/k/a Standard Chartered
                        International (USA) Ltd., Banque Privee Edmond De Rothschild
                        (Europe). (Zulack, John) (Entered: 01/19/2017)
37         01/19/2017   Declaration of Thomas J. Moloney in Opposition to Plaintiffs' Motion
                        for Leave to Amend and in Support of Defendants' Motion to
                        Dismiss, dated January 13, 2017 (related document(s)35, 25) filed by
                        John F. Zulack on behalf of American Express Bank n/k/a Standard
                        Chartered International (USA) Ltd., Banque Privee Edmond De
                        Rothschild (Europe). (Attachments: # 1 Exhibits A-C # 2 Exhibits D-
                        F) (Zulack, John) (Entered: 01/19/2017)
38         01/19/2017   Declaration of Simon Mortimore, QC in Opposition to Plaintiffs'
                        Motion for Leave to Amend and in Support of Defendants' Motion to
                        Dismiss, dated January 13, 2017 (related document(s)35, 25) filed by
                        John F. Zulack on behalf of American Express Bank n/k/a Standard
                        Chartered International (USA) Ltd., Banque Privee Edmond De
                        Rothschild (Europe). (Attachments: # 1 Exhibits A-B # 2 Exhibit C
                        part 1 # 3 Exhibit C part 2 # 4 Exhibit C part 3 # 5 Exhibit C part 4 #
                        6 Exhibit C part 5) (Zulack, John) (Entered: 01/19/2017)
39         01/19/2017   Declaration of Phillip Kite in Opposition to Plaintiffs' Motion for
                        Leave to Amend and in Support of Defendants' Motion to Dismiss,
                        dated January 12, 2017 (related document(s)35, 25) filed by John F.
                        Zulack on behalf of American Express Bank n/k/a Standard


                                             5
         Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 6 of 35




ECF        Date         Docket Text
Number
                        Chartered International (USA) Ltd., Banque Privee Edmond De
                        Rothschild (Europe). (Attachments: # 1 Exhibit A # 2 Exhibits B-N #
                        3 Exhibits O-P # 4 Exhibits Q-R) (Zulack, John) (Entered:
                        01/19/2017)
40         01/19/2017   Declaration of Prof. Nicolas Jeandin, dated January 11, 2017 (related
                        document(s)35, 25) filed by John F. Zulack on behalf of American
                        Express Bank n/k/a Standard Chartered International (USA) Ltd.,
                        Banque Privee Edmond De Rothschild (Europe). (Zulack, John)
                        (Entered: 01/19/2017)
45         01/27/2017   Motion to Dismiss Adversary Proceeding on Grounds of Forum Non
                        Conveniens filed by John F. Zulack on behalf of American Express
                        Bank n/k/a Standard Chartered International (USA) Ltd., Banque
                        Privee Edmond De Rothschild (Europe). (Attachments: # 1 Exhibit
                        A) (Zulack, John) (Entered: 01/27/2017)
46         01/27/2017   Supplemental Memorandum of Law of Defendants in the Adversary
                        Proceedings Listed on Exhibit A in Opposition to Plaintiffs' Motion
                        for Leave to Amend and in Support of Those Defendants' Motion to
                        Dismiss on Grounds of Forum Non Conveniens (related
                        document(s)35, 25, 45) filed by John F. Zulack on behalf of
                        American Express Bank n/k/a Standard Chartered International
                        (USA) Ltd., Banque Privee Edmond De Rothschild (Europe).
                        (Zulack, John) (Entered: 01/27/2017)
47         01/27/2017   Declaration of Phillip Kite in Support of Certain Defendants'
                        Supplemental Memorandum of Law in Opposition to Plaintiffs'
                        Motion for Leave to Amend and in Support of Those Defendants'
                        Motion to Dismiss on Grounds of Forum Non Conveniens (related
                        document(s)25, 45) filed by John F. Zulack on behalf of American
                        Express Bank n/k/a Standard Chartered International (USA) Ltd.,
                        Banque Privee Edmond De Rothschild (Europe). (Attachments: # 1
                        Exhibit A) (Zulack, John) (Entered: 01/27/2017)
48         01/27/2017   Supplemental Memorandum of Law in Opposition to Plaintiffs'
                        Motion for Leave to Amend and in Support of Defendants' Motion to
                        Dismiss (related document(s)35) filed by Diane L. McGimsey on
                        behalf of American Express Bank n/k/a Standard Chartered
                        International (USA) Ltd.. (McGimsey, Diane) (Entered: 01/27/2017)
51         02/01/2017   Declaration (Amended) (this is being filed solely for the purpose of
                        adding Exhibit B) (related document(s)45) filed by John F. Zulack on
                        behalf of American Express Bank n/k/a Standard Chartered
                        International (USA) Ltd., Banque Privee Edmond De Rothschild
                        (Europe). (Attachments: # 1 Exhibit A # 2 Exhibit B) (Zulack, John)
                        (Entered: 02/01/2017)
54         04/02/2017   Opposition Brief / Foreign Representatives' Memorandum of Law in
                        Opposition to Defendants' Consolidated Memorandum of Law and in
                        Further Support of Foreign Representatives' Motion For Leave to


                                            6
         Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 7 of 35




ECF        Date         Docket Text
Number
                        Amend Complaints [REDACTED] (related document(s)48, 35, 36)
                        filed by David Molton on behalf of Fairfield Sentry Limited (In
                        Liquidation), Fairfield Sigma Limited (In Liquidation). (Molton,
                        David) (Entered: 04/02/2017)
55         04/02/2017   Declaration of David J. Molton in Further Support of Motion For
                        Leave to Amend and in Opposition to Defendants' Motion to Dismiss
                        [REDACTED] (related document(s)54) filed by David Molton on
                        behalf of Fairfield Sentry Limited (In Liquidation), Fairfield Sigma
                        Limited (In Liquidation). (Molton, David) (Entered: 04/02/2017)
56         04/02/2017   Declaration of Gabriel Moss QC in Further Support of Motion For
                        Leave to Amend and in Opposition to Defendants' Motion to Dismiss
                        (related document(s)54) filed by David Molton on behalf of Fairfield
                        Sentry Limited (In Liquidation), Fairfield Sigma Limited (In
                        Liquidation). (Attachments: # 1 Exhibit A - Part 1 # 2 Exhibit A -
                        Part 2 # 3 Exhibit A - Part 3 # 4 Exhibit A - Part 4 # 5 Exhibit A -
                        Part 5 # 6 Exhibit A - Part 6 # 7 Exhibit A - Part 7) (Molton, David)
                        (Entered: 04/02/2017)
57         04/10/2017   Opposition Brief /Liquidators' Opposition to Certain Defendants'
                        Motion to Dismiss on Grounds of Forum Non Conveniens (related
                        document(s)54, 48, 46, 35, 36, 45) filed by Marek P Krzyzowski on
                        behalf of Fairfield Sentry Limited (In Liquidation), Fairfield Sigma
                        Limited (In Liquidation). (Krzyzowski, Marek) (Entered: 04/10/2017)
58         04/10/2017   Declaration of David J. Molton in Support of the Liquidators'
                        Opposition to Certain Defendants' Motion to Dismiss on Grounds of
                        Forum Non Conveniens (related document(s)57) filed by Marek P
                        Krzyzowski on behalf of Fairfield Sentry Limited (In Liquidation),
                        Fairfield Sigma Limited (In Liquidation). (Krzyzowski, Marek)
                        (Entered: 04/10/2017)
59         04/10/2017   Declaration of William Hare in Support of the Liquidators'
                        Opposition to Certain Defendants' Motion to Dismiss on Grounds of
                        Forum Non Conveniens (related document(s)57) filed by Marek P
                        Krzyzowski on behalf of Fairfield Sentry Limited (In Liquidation),
                        Fairfield Sigma Limited (In Liquidation). (Attachments: # 1
                        Compendium - Part 2) (Krzyzowski, Marek) (Entered: 04/10/2017)
60         04/12/2017   Foreign Representatives' Memorandum of Law In Opposition to
                        Standard Chartered International (USA) Ltd's Supplemental
                        Memorandum of Law in Opposition to Plaintiffs' Motion for Leave to
                        Amend and in Support of Its Motion to Dismiss and in Further
                        Support of Foreign Representatives' Motion for Leave to Amend
                        Complaints (related document(s)54, 48, 46, 35, 36, 57, 45) filed by
                        David Molton on behalf of Fairfield Sentry Limited (In Liquidation),
                        Fairfield Sigma Limited (In Liquidation). (Molton, David) (Docket
                        Text Modified on 4/12/2017) (Richards, Beverly). (Entered:
                        04/12/2017)


                                            7
         Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 8 of 35




ECF        Date         Docket Text
Number
62         05/30/2017   Reply Memorandum of Law in Further Support of Defendants'
                        Motion to Dismiss (related document(s)35) filed by John F. Zulack
                        on behalf of American Express Bank n/k/a Standard Chartered
                        International (USA) Ltd., Banque Privee Edmond De Rothschild
                        (Europe). (Zulack, John) (Entered: 05/30/2017)
64         06/06/2017   Second Declaration of Simon Mortimore, QC, in Further Support of
                        the Defendants' Motion to Dismiss, dated May 26, 2017 (amended
                        solely for purposes of adding Exhibit B) (related document(s)35)
                        filed by John F. Zulack on behalf of American Express Bank n/k/a
                        Standard Chartered International (USA) Ltd., Banque Privee Edmond
                        De Rothschild (Europe). (Zulack, John) (Entered: 06/06/2017)
66         06/09/2017   Supplemental Reply to Motion in Further Support of Defendants'
                        Motion to Dismiss (related document(s)35, 45) filed by Diane L.
                        McGimsey on behalf of American Express Bank n/k/a Standard
                        Chartered International (USA) Ltd.. (McGimsey, Diane) (Entered:
                        06/09/2017)
67         06/12/2017   Reply Memorandum of Law Supplemental Reply Memorandum of
                        Law of Defendants in the Adversary Proceedings Listed on Exhibit A
                        in Opposition to Plaintiffs' Motion for Leave to Amend and in Further
                        Support of Those Defendants' Motion to Dismiss on Grounds of
                        Forum Non Conveniens (related document(s)35, 45) filed by John F.
                        Zulack on behalf of American Express Bank n/k/a Standard
                        Chartered International (USA) Ltd., Banque Privee Edmond De
                        Rothschild (Europe). (Attachments: # 1 Exhibit A # 2 Exhibit B # 3
                        Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G # 8
                        Exhibit H) (Zulack, John) (Entered: 06/12/2017)
68         06/12/2017   Declaration of Brian Lacy in Further Support of the Motion of the
                        Defendants Listed on Exhibit A to Dismiss on Grounds of Forum
                        Non Conveniens (related document(s)45) filed by John F. Zulack on
                        behalf of American Express Bank n/k/a Standard Chartered
                        International (USA) Ltd., Banque Privee Edmond De Rothschild
                        (Europe). (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C)
                        (Zulack, John) (Entered: 06/12/2017)
70*        08/09/2017   Document Under Seal Per Court Order. Foreign Representatives'
                        Memorandum of Law in Opposition to Defendants' Consolidated
                        Memorandum of Law and in Further Support of Foreign
                        Representatives' Motion For Leave to Amend Complaints Filed by
                        David Molton on behalf of Fairfield Sentry Limited (In Liquidation).
                        (See Lead Adversary Proceeding No. 10-3496, Document No. 909 for
                        Sealing Order) (related document(s)54) (Cantrell, Deirdra) (Entered:
                        10/05/2017)
71*        08/09/2017   Document Under Seal Per Court Order. Declaration of David J.
                        Molton in Further Support of Motion For Leave to Amend and in
                        Opposition to Defendants' Motion to Dismiss Filed by David Molton


                                            8
         Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 9 of 35




ECF        Date         Docket Text
Number
                        on behalf of Fairfield Sentry Limited (In Liquidation). (See Lead
                        Adversary Proceeding No. 10-3496, Document No. 909 for Sealing
                        Order)(related document(s)55) (Cantrell, Deirdra) (Entered:
                        10/05/2017)
76         04/02/2019   So Ordered Stipulation Signed On 4/2/2019. Re: Granting In Part
                        And Denying In Part Moving Defendants Motions To Dismiss And
                        Plaintiffs Motion For Leave To Amend. (Barrett, Chantel) (Entered:
                        04/02/2019)
77         05/02/2019   Notice of Appeal filed by David Molton on behalf of Fairfield Sentry
                        Limited (In Liquidation), Fairfield Sigma Limited (In Liquidation),
                        Kenneth Krys. (Attachments: # 1 Schedule A # 2 Exhibit A # 3
                        Exhibit B # 4 Exhibit C)(Molton, David) (Entered: 05/02/2019)
82         09/03/2019   Amended Complaint against American Express Bank n/k/a Standard
                        Chartered International (USA) Ltd., Banque Privee Edmond De
                        Rothschild (Europe), Beneficial Owners of Accounts Associated with
                        Reference AMEX SAIP, Beneficial Owners of Accounts Held in the
                        Name of Banque Privee Edmond de Rothschild (Europe) 1-
                        1000 Third Amended Complaint (related document(s)76) Filed by
                        David Molton on behalf of Kenneth Krys, solely in his capacity as
                        Foreign Representative and Liquidator thereof, Fairfield Sentry
                        Limited (In Liquidation). (Molton, David)
87         03/20/2020   Declaration of Andrew J. Finn in Support of Defendants' Renewed
                        Motion to Dismiss (related document(s)85) filed by Andrew John
                        Finn on behalf of American Express Bank n/k/a Standard Chartered
                        International (USA) Ltd.. (Attachments: # 1 Exhibit 1 # 2 Exhibit 2
                        # 3 Exhibit 3 # 4 Exhibit 4 # 5 Exhibit 5 # 6 Exhibit 6 # 7 Exhibit 7
                        # 8 Exhibit 8 # 9 Exhibit 9 # 10 Exhibit 10 # 11 Exhibit 11
                        # 12 Exhibit 12 # 13 Exhibit 13 # 14 Exhibit 14 # 15 Exhibit 15
                        # 16 Exhibit 16) (Finn, Andrew)
88         03/23/2020   Supplemental Memorandum of Law of Luxembourg Defendants in
                        Support of Defendants' Renewed Motion to Dismiss (related
                        document(s)85) filed by John F. Zulack on behalf of Banque Privee
                        Edmond De Rothschild (Europe). (Zulack, John)
89         03/23/2020   Statement /Notice of Filing of Exhibits to Supplemental
                        Memorandum of Luxembourg Defendants in Support of Defendants'
                        Renewed Motion to Dismiss (related document(s)85) filed by John F.
                        Zulack on behalf of Banque Privee Edmond De Rothschild (Europe).
                        (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C) (Zulack,
                        John)
96         02/25/2021   So Ordered Stipulation Signed On 2/25/2021. Re: Granting In Part
                        And Denying In Part Moving Defendants Second Consolidated
                        Motion To Dismiss (related document(s)85) (Barrett, Chantel)
98         03/03/2021   Final Judgment signed on 3/3/2021 Dismissing this Adversary
                        Proceeding with Prejudice. (related document(s)96) (Lopez, Mary)


                                            9
         Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 10 of 35




ECF        Date          Docket Text
Number
100        03/29/2021    Notice of Appeal (related document(s)98, 96) filed by David Molton
                         on behalf of Fairfield Sentry Limited (In Liquidation), Kenneth Krys,
                         solely in his capacity as Foreign Representative and Liquidator
                         thereof. (Attachments: # 1 Schedule A # 2 Exhibit A # 3 Exhibit B
                         # 4 Exhibit C # 5 Exhibit D # 6 Exhibit E # 7 Exhibit F
                         # 8 Supplement Civil Action Cover Sheet)(Molton, David)

          B. Designated entries from the docket of Fairfield Sentry Limited, et al. v.
             Theodoor GGC Amsterdam, et al., 10-03496-cgm ((APN 10-03496) (Lead
             Case))

ECF       Date            Docket Text
Number
922       10/21/2016      Motion to Amend / Notice of Motion of the Foreign Representatives
                          For Leave To Amend filed by David Molton on behalf of Fairfield
                          Sentry Limited (In Liquidation) Responses due by 1/13/2017,.
                          (Attachments: # 1 Proposed Order) (Molton, David) (Entered:
                          10/21/2016)
923       10/21/2016      Memorandum of Law in Support of Motion For Leave To Amend
                          (related document(s)922) filed by David Molton on behalf of
                          Fairfield Sentry Limited (In Liquidation). Objections due by
                          1/13/2017, (Molton, David) (Entered: 10/21/2016)
924       10/21/2016      Declaration of David J. Molton in Support of Motion For Leave To
                          Amend (related document(s)922, 923) filed by David Molton on
                          behalf of Fairfield Sentry Limited (In Liquidation). (Attachments: #
                          1 Exhibit A - Schedule of Proposed Amended Complaints # 2
                          Exhibit B - Citigroup Global Markets Limited Proposed Amended
                          Complaint_REDACTED # 3 Exhibit C - Huang Proposed Amended
                          Complaint_REDACTED) (Molton, David) (Entered: 10/21/2016)
925       10/21/2016      Declaration of William Hare in Support of Motion For Leave To
                          Amend (related document(s)923, 922) filed by David Molton on
                          behalf of Fairfield Sentry Limited (In Liquidation). (Attachments: #
                          1 Exhibit A - Sample Statement of Claim # 2 Exhibit B - Sample
                          Statement of Defence # 3 Exhibit C - Sample Notice of Application
                          # 4 Exhibit D - Notice of Appeal Regarding Direction # 5 Exhibit E
                          - Application for Summary Judgment, 20 September 2011 # 6
                          Exhibit F - Sentrys Memorandum and Articles of Association # 7
                          Exhibit G -Defendants Skeleton Argument # 8 Exhibit H - Funds'
                          Skeleton Argument # 9 Exhibit I - Funds' Skeleton Argument in
                          Appeal # 10 Exhibit J - Defendants submissions to the Privy Council
                          # 11 Exhibit K - Funds submissions to the Privy Council # 12
                          Exhibit L - Excerpts from Privy Council Record on Appeal # 13
                          Exhibit M - Transcript of Summary Judgment Application, 10
                          October 2011 # 14 Exhibit N - Judgment_Order of Bannister J, 20


                                            10
         Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 11 of 35




ECF       Date          Docket Text
Number
                        April 2011 # 15 Exhibit O - Judgment, dated 31 May 2011 # 16
                        Exhibit P - Judgment in respect of Application for Summary
                        Judgment # 17 Exhibit Q - Privy Council Judgment, 16 April 2014 #
                        18 Exhibit R - Privy Council Order, 8 October 2014 # 19 Exhibit S -
                        Judgment of Leon J dated 11 March 2016) (Molton, David)
                        (Entered: 10/21/2016)
926       10/21/2016    Declaration of Gabriel Moss QC in Support of Motion For Leave To
                        Amend (related document(s)922, 923) filed by David Molton on
                        behalf of Fairfield Sentry Limited (In Liquidation). (Attachments: #
                        1 Gabriel Moss QC - Curriculum Vitae) (Molton, David) (Entered:
                        10/21/2016)
929*      10/28/2016    Document Under Seal Per Court Order. Notice of Filing of Proposed
                        Amended Complaint, See Case No. 10-3496 Document No. 909
                        Sealing Order Filed by David Molton on behalf of Fairfield Sentry
                        Limited (In Liquidation) , Fairfield Sigma Limited (In Liquidation) ,
                        Kenneth Krys, solely in his capacity as Foreign Representative and
                        Liquidator thereof . (related document(s)915) (Cappiello, Karen).
                        (Entered: 10/31/2016)
933*      11/14/2016    Document Under Seal Per Court Order. Memorandum of Law In
                        Support of Motion For Leave To Amend Filed by David Molton on
                        behalf of Fairfield Sentry Limited (In Liquidation), Fairfield Sigma
                        Limited (In Liquidation), and Kenneth Krys, solely in his capacity as
                        Foreign Representative and Liquidator thereof. (related
                        document(s)909, 923) (Suarez, Aurea). (Entered: 12/15/2016)
942*      11/14/2016    Document Under Seal Per Court Order. Declaration of David J.
                        Molton in Support of Motion For Leave To Amend, Filed by David
                        Molton on behalf of Fairfield Sentry Limited (In Liquidation),
                        Fairfield Sigma Limited (In Liquidation), Kenneth Krys, solely in
                        his capacity as Foreign Representative and Liquidator thereof.
                        (related document(s)924, 909) (Suarez, Aurea) (Entered:
                        01/11/2017)
930       12/02/2016    Letter to the Honorable Stuart M. Bernstein re: recent ECCA
                        developments Filed by David Molton on behalf of Fairfield Sentry
                        Limited (In Liquidation). (Molton, David) (Entered: 11/30/2016)
931       12/02/2016    Letter to Judge Bernstein from Christopher R. Harris in Response to
                        November 30, 2016 Letter of David Molton (related
                        document(s)930) Filed by Christopher Harris on behalf of ABN
                        AMRO Bank (Switzerland) A.G., ABN AMRO Bank N.V. f/k/a
                        Fortis Bank (Nederland) N.V., ABN AMRO Fund Services (Isle of
                        Man) Nominees Limited, f/k/a Fortis (Isle Of Man) Nominees
                        Limited, ABN AMRO Fund Services Bank (Cayman) Ltd. f/k/a
                        Fortis Bank Cayman Ltd., ABN AMRO Global Custody, ABN
                        AMRO Global Custody Services N.V. f/k/a Fortis Global Custody
                        Services N.V.. (Harris, Christopher) (Entered: 12/02/2016)


                                           11
         Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 12 of 35




ECF       Date          Docket Text
Number
959       01/13/2017    Motion to Dismiss Adversary Proceeding , dated January 13, 2017
                        filed by Thomas J. Moloney on behalf of Defendants (as set forth in
                        Appendix A to the Memorandum of Law in Opposition to Plaintiffs'
                        Motion for Leave to Amend and in Support of the Defendants'
                        Motion to Dismiss). (Moloney, Thomas) (Entered: 01/13/2017)
960       01/13/2017    Memorandum of Law in Opposition to Plaintiffs' Motion for Leave
                        to Amend and in Support of the Defendants' Motion to Dismiss,
                        dated January 13, 2017 (related document(s)959, 922) filed by
                        Thomas J. Moloney on behalf of Defendants (as set forth in
                        Appendix A to the Memorandum of Law in Opposition to Plaintiffs'
                        Motion for Leave to Amend and in Support of the Defendants'
                        Motion to Dismiss). (Moloney, Thomas) (Entered: 01/13/2017)
961       01/13/2017    Declaration of Thomas J. Moloney in Opposition to Plaintiffs'
                        Motion for Leave to Amend and in Support of Defendants' Motion
                        to Dismiss, dated January 13, 2017 (related document(s)959, 922)
                        filed by Thomas J. Moloney on behalf of Defendants (as set forth in
                        Appendix A to the Memorandum of Law in Opposition to Plaintiffs'
                        Motion for Leave to Amend and in Support of the Defendants'
                        Motion to Dismiss). (Attachments: # 1 Exhibits A-C # 2 Exihibits
                        D-F) (Moloney, Thomas) (Entered: 01/13/2017)
962       01/13/2017    Declaration of Simon Mortimore, QC in Opposition to Plaintiffs'
                        Motion for Leave to Amend and in Support of the Defendants'
                        Motion to Dismiss, dated January 13, 2017 (related document(s)959,
                        922) filed by Thomas J. Moloney on behalf of Defendants (as set
                        forth in Appendix A to the Memorandum of Law in Opposition to
                        Plaintiffs' Motion for Leave to Amend and in Support of the
                        Defendants' Motion to Dismiss). (Attachments: # 1 Exhibits A-B # 2
                        Exhibit C part 1 # 3 Exhibit C part 2 # 4 Exhibit C part 3 # 5 Exhibit
                        C part 4 # 6 Exhibit C part 5) (Moloney, Thomas) (Entered:
                        01/13/2017)
963       01/13/2017    Declaration of Phillip Kite in Opposition to Plaintiffs' Motion for
                        Leave to Amend and in Support of Defendants' Motion to Dismiss,
                        dated January 12, 2017 (related document(s)959, 922) filed by
                        Thomas J. Moloney on behalf of Defendants (as set forth in
                        Appendix A to the Memorandum of Law in Opposition to Plaintiffs'
                        Motion for Leave to Amend and in Support of the Defendants'
                        Motion to Dismiss). (Attachments: # 1 Exhibit A # 2 Exhibit B-N #
                        3 Exhibit O-P # 4 Exhibit Q-R) (Moloney, Thomas) (Entered:
                        01/13/2017)
964       01/13/2017    Declaration of Prof. Nicolas Jeandin, dated January 11, 2017
                        (related document(s)959, 922) filed by Thomas J. Moloney on
                        behalf of Defendants (as set forth in Appendix A to the
                        Memorandum of Law in Opposition to Plaintiffs' Motion for Leave
                        to Amend and in Support of the Defendants' Motion to Dismiss).


                                           12
         Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 13 of 35




ECF       Date          Docket Text
Number
                        (Moloney, Thomas) (Entered: 01/13/2017)
991       01/18/2017    Declaration of Prof. Nicolas Jeandin, dated January 11, 2017
                        (amended to add Exhibit B) (related document(s)964) filed by
                        Thomas J. Moloney on behalf of Defendants (as set forth in
                        Appendix A to the Memorandum of Law in Opposition to Plaintiffs'
                        Motion for Leave to Amend and in Support of the Defendants'
                        Motion to Dismiss). (Moloney, Thomas) (Entered: 01/18/2017)
1079      01/26/2017    Motion to Dismiss Adversary Proceeding filed by Dwight Yellen on
                        behalf of Kiangsu Chekiang and Shanghai Residents (H.K.)
                        Association. (Attachments: # 1 Certification of Dwight Yellen # 2
                        Exhibit A - Original Complaint # 3 Exhibit B - Affidavit of Service
                        # 4 Exhibit C - Notice of Appearance # 5 Exhibit D - Proposed
                        Amended Complaint # 6 Memorandum of Law) (Yellen, Dwight)
                        (Entered: 01/26/2017)
1083      01/26/2017    Supplemental Memorandum of Law Concerning Preemption and
                        Service (related document(s)959) filed by Michael Zeb Landsman
                        on behalf of Sumitomo Trust & Banking Co., LTD - Alternative
                        Investing Unit Global Markets. (Landsman, Michael) (Entered:
                        01/26/2017)
1107      01/27/2017    Motion to Dismiss Adversary Proceeding on Grounds of Forum Non
                        Conveniens filed by Marc J. Gottridge on behalf of Barclays Bank
                        (Suisse) S.A., Barclays Bank S.A., Barclays Private Bank & Trust
                        Ltd.. (Attachments: # 1 Exhibit A) (Gottridge, Marc) (Entered:
                        01/27/2017)
1109      01/27/2017    Supplemental Memorandum of Law of Defendants in the adversary
                        proceedings listed on exhibit A in the Opposition to Plaintiffs'
                        Motion for Leave to amend and in support of those Defendants'
                        Motion to Dismiss on grounds of Forum Non Conveniens (related
                        document(s)959, 1107) filed by Marc J. Gottridge on behalf of
                        Barclays Bank (Suisse) S.A., Barclays Bank S.A., Barclays Private
                        Bank & Trust Ltd.. (Gottridge, Marc) (Entered: 01/27/2017)
1111      01/27/2017    Declaration of Phillip Kite in support of certain Defendants'
                        Supplemental Memorandum of Law in Opposition to Plaintiffs'
                        Motion for Leave to Amend and in support of those Defendants'
                        Motion to Dismiss on grounds of Forum Non Conveniens (related
                        document(s)1107) filed by Marc J. Gottridge on behalf of Barclays
                        Bank (Suisse) S.A., Barclays Bank S.A., Barclays Private Bank &
                        Trust Ltd.. (Attachments: # 1 Exhibit A) (Gottridge, Marc) (Entered:
                        01/27/2017)
1131      01/27/2017    Motion to Dismiss Adversary Proceeding Based on the Doctrine of
                        Res Judicata filed by Mark Nelson Parry on behalf of Deutsche
                        Bank (Suisse) SA Geneve, Deutsche Bank Trust Company
                        Americas. (Attachments: # 1 Appendix A) (Parry, Mark) (Entered:
                        01/27/2017)


                                          13
         Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 14 of 35




ECF       Date          Docket Text
Number
1133      01/27/2017    Supplemental Memorandum of Law in Support of Motion to
                        Dismiss Based on the Doctrine of Res Judicata (related
                        document(s)959, 922, 1131) filed by Mark Nelson Parry on behalf
                        of Deutsche Bank (Suisse) SA Geneve, Deutsche Bank Trust
                        Company Americas. (Attachments: # 1 Appendix A # 2 Appendix
                        B) (Parry, Mark) (Entered: 01/27/2017)
1186      01/27/2017    Supplemental Memorandum of Law in Opposition to Plaintiffs'
                        Motion for Leave to Amend and in Support of Defendants' Motion
                        to Dismiss (related document(s)959) filed by Diane L. McGimsey
                        on behalf of STANDARD CHARTERED INTERNATIONAL
                        (USA) LTD., f/k/a AMERICAN EXPRESS BANK LTD..
                        (McGimsey, Diane) (Entered: 01/27/2017)
1336      03/31/2017    Opposition Brief / Foreign Representatives' Memorandum of Law in
                        Opposition to Defendants' Consolidated Memorandum of Law and
                        in Further Support of Foreign Representatives' Motion For Leave to
                        Amend Complaints [REDACTED] (related document(s)959, 960)
                        filed by David Molton on behalf of Fairfield Sentry Limited (In
                        Liquidation). (Molton, David) (Entered: 03/31/2017)
1337      03/31/2017    Declaration of David J. Molton in Further Support of Motion For
                        Leave to Amend and in Opposition to Defendants Motion to Dismiss
                        [REDACTED] (related document(s)1336) filed by David Molton on
                        behalf of Fairfield Sentry Limited (In Liquidation). (Molton, David)
                        (Entered: 03/31/2017)
1338      03/31/2017    Declaration of Gabriel Moss QC in Further Support of Motion For
                        Leave to Amend and in Opposition to Defendants' Motion to
                        Dismiss (related document(s)1336) filed by David Molton on behalf
                        of Fairfield Sentry Limited (In Liquidation). (Attachments: # 1
                        Exhibit A - Part 1 # 2 Exhibit A - Part 2 # 3 Exhibit A - Part 3 # 4
                        Exhibit A - Part 4 # 5 Exhibit A - Part 5 # 6 Exhibit A - Part 6 # 7
                        Exhibit A - Part 7) (Molton, David) (Entered: 03/31/2017)
1352      04/04/2017    Opposition Brief / Foreign Representatives' Memorandum of Law In
                        Opposition to Joinder of Defendant BRED Banque Populaire to (I)
                        Memorandum of Law of Kiangsu Chekiang and Shanghai Residents
                        (H.K.) Association and (II) Point I of Individual Supplemental Brief
                        of Sumitomo Trust & Banking Co., Ltd. in Support of Motion to
                        Dismiss and in Opposition to Plaintiffs' Motion to Amend Its
                        Complaint and in Further Support of Foreign Representatives'
                        Motion For Leave to Amend Complaints (related document(s)1079,
                        959, 1083, 960, 1201, 1336) filed by David Molton on behalf of
                        Fairfield Sentry Limited (In Liquidation). (Molton, David) (Entered:
                        04/04/2017)
1386      04/05/2017    Opposition Brief / Foreign Representatives' Memorandum of Law in
                        Opposition to the Individual Supplemental Brief (Concerning
                        Preemption and Service and in Further Support of Foreign


                                          14
         Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 15 of 35




ECF       Date          Docket Text
Number
                        Representatives' Motion For Leave to Amend Complaints (related
                        document(s)959, 1083, 1089, 960, 1099, 1336) filed by David
                        Molton on behalf of Fairfield Sentry Limited (In Liquidation).
                        (Molton, David) (Entered: 04/05/2017)
1406      04/06/2017    Opposition Brief / Liquidators' Opposition to Certain Defendants'
                        Motion to Dismiss on Grounds of Forum Non Conveniens (related
                        document(s)959, 1107, 1212, 1195, 1206, 1109, 1232, 960, 1202,
                        1279, 1246, 1254, 1276, 1235, 1197, 1336, 1252) filed by David
                        Molton on behalf of Fairfield Sentry Limited (In Liquidation).
                        (Molton, David) (Entered: 04/06/2017)
1407      04/06/2017    Declaration of David J. Molton in Support of the Liquidators'
                        Opposition to Certain Defendants' Motion to Dismiss on Grounds of
                        Forum Non Conveniens (related document(s)1406) filed by David
                        Molton on behalf of Fairfield Sentry Limited (In Liquidation).
                        (Molton, David) (Entered: 04/06/2017)
1408      04/06/2017    Declaration of William Hare in Support of the Liquidators'
                        Opposition to Certain Defendants' Motion to Dismiss on Grounds of
                        Forum Non Conveniens (related document(s)1406) filed by David
                        Molton on behalf of Fairfield Sentry Limited (In Liquidation).
                        (Attachments: # 1 Compendium - Part 2) (Molton, David) (Entered:
                        04/06/2017)
1411      04/06/2017    Opposition Brief /Foreign Representatives' Memorandum of Law in
                        Opposition to Standard Chartered International (USA) Ltd.'s
                        Supplemental Memorandum of Law in Opposition to Plaintiffs'
                        Motion for Leave to Amend and in Support of its Motion to Dismiss
                        and in Further Support of Foreign Representatives' Motion for Leave
                        to Amend Complaints (related document(s)959, 1107, 1109, 1186,
                        960, 1406, 1336) filed by David Molton on behalf of Fairfield
                        Sentry Limited (In Liquidation). (Molton, David) (Entered:
                        04/06/2017)
1427      04/06/2017    Opposition Brief / Foreign Representatives' Memorandum of Law In
                        Opposition to PI Defendants' Supplemental Memorandum in
                        Support of Defendants' Motion to Dismiss Based on the Doctrine of
                        Res Judicata and in Further Support of Foreign Representatives'
                        Motion for Leave to Amend Complaints (related document(s)1133,
                        959, 960, 1336, 1131) filed by David Molton on behalf of Fairfield
                        Sentry Limited (In Liquidation). (Molton, David) (Entered:
                        04/06/2017)
1428      04/06/2017    Declaration of David J. Molton in Support of Opposition to PI
                        Defendants' Supplemental Memorandum in Support of Defendants'
                        Motion to Dismiss Based on the Doctrine of Res Judicata and in
                        Further Support of Foreign Representatives' Motion for Leave to
                        Amend Complaints (related document(s)1427) filed by David
                        Molton on behalf of Fairfield Sentry Limited (In Liquidation).


                                          15
         Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 16 of 35




ECF       Date          Docket Text
Number
                        (Molton, David) (Entered: 04/06/2017)
1429      04/06/2017    Declaration / Further Supplemental Declaration of Gabriel Moss QC
                        in Opposition to PI Defendants' Supplemental Memorandum in
                        Support of Defendants' Motion to Dismiss Based on the Doctrine of
                        Res Judicata and in Further Support of Foreign Representatives'
                        Motion for Leave to Amend Complaints (related document(s)1427)
                        filed by David Molton on behalf of Fairfield Sentry Limited (In
                        Liquidation). (Molton, David) (Entered: 04/06/2017)
1436      04/06/2017    Opposition Brief / Foreign Representatives' Memorandum of Law In
                        Opposition to Memorandum of Law and in Further Support of
                        Foreign Representatives' Motion for Leave to Amend Complaints
                        (related document(s)1079, 959, 1223, 1224, 1178, 960, 1184, 1336,
                        1177, 1221) filed by David Molton on behalf of Fairfield Sentry
                        Limited (In Liquidation). (Molton, David) (Entered: 04/06/2017)
1437      04/06/2017    Opposition Brief / CORRECTED Foreign Representatives'
                        Memorandum of Law in Opposition to the Individual Supplemental
                        Brief (Concerning Preemption and Service and in Further Support of
                        Foreign Representatives' Motion For Leave to Amend Complaints
                        (related document(s)1386, 1170, 1182, 1180, 959, 1212, 1195, 1223,
                        1190, 1211, 1206, 1193, 1134, 1224, 1135, 1083, 1178, 1210, 960,
                        1205, 1202, 1277, 1187, 1279, 1214, 1246, 1188, 1240, 1184, 1276,
                        1278, 1235, 1197, 1280, 1336, 1177, 1137, 1282, 1221) filed by
                        David Molton on behalf of Fairfield Sentry Limited (In Liquidation).
                        (Molton, David) (Entered: 04/06/2017)
1438      04/11/2017    Letter to the Honorable Stuart M. Bernstein from David J. Molton
                        (related document(s)1338, 1336) Filed by David Molton on behalf
                        of Fairfield Sentry Limited (In Liquidation). (Molton, David)
                        (Entered: 04/11/2017)
1456      05/26/2017    Second Declaration of Simon Mortimore, QC in Further Support of
                        the Defendants' Motion to Dismiss, dated May 26, 2017 (related
                        document(s)959) filed by Thomas J. Moloney on behalf of
                        Defendants (as set forth in Appendix A to the Memorandum of Law
                        in Opposition to Plaintiffs' Motion for Leave to Amend and in
                        Support of the Defendants' Motion to Dismiss). (Attachments: # 1
                        Exhibit A) (Moloney, Thomas) (Entered: 05/26/2017)
1457      05/26/2017    Reply Memorandum of Law in Further Support of Defendants'
                        Motion to Dismiss (related document(s)959) filed by Thomas J.
                        Moloney on behalf of Defendants (as set forth in Appendix A to the
                        Memorandum of Law in Opposition to Plaintiffs' Motion for Leave
                        to Amend and in Support of the Defendants' Motion to Dismiss).
                        (Moloney, Thomas) (Entered: 05/26/2017)
1486      06/09/2017    Reply to Motion Supplement Reply Memorandum In Support of
                        Defendants' Motion to Dismiss Based on the Doctrine of Res
                        Judicata, dated June 9, 2017 (related document(s)959, 1131) filed by


                                          16
         Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 17 of 35




ECF       Date          Docket Text
Number
                        Mark Nelson Parry on behalf of Defendants (as listed on Appendix
                        A of the Supplement Reply Memorandum In Support of Defendants'
                        Motion to Dismiss Based on the Doctrine of Res Judicata, dated
                        June 9, 2017). (Attachments: # 1 Appendix A # 2 Appendix B)
                        (Parry, Mark) (Entered: 06/09/2017)
1499      06/09/2017    Reply Memorandum of Law / Supplemental Reply Memorandum of
                        Law of Defendants in the Adversary Proceedings Listed on Exhibit
                        A in Opposition to Plaintiffs' Motion for Leave to Amend and in
                        Further Support of those Defendants' Motion to Dismiss on Grounds
                        of Forum Non Conveniens (related document(s)959, 922) filed by
                        Emil A. Kleinhaus on behalf of Pictet & Cie. (Attachments: # 1
                        Exhibit - A # 2 Exhibit - B # 3 Exhibit - C # 4 Exhibit - D # 5
                        Exhibit - E # 6 Exhibit - F # 7 Exhibit - G # 8 Exhibit - H)
                        (Kleinhaus, Emil) (Entered: 06/09/2017)
1502      06/09/2017    Declaration / Declaration of Brian Lacy in Further Support of the
                        Motion of the Defendants Listed on Exhibit A to Dismiss on
                        Grounds of Forum Non Conveniens filed by Emil A. Kleinhaus on
                        behalf of Pictet & Cie. (Attachments: # 1 Exhibit - A # 2 Exhibit - B
                        # 3 Exhibit - C) (Kleinhaus, Emil) (Entered: 06/09/2017)
1571      06/29/2017    Letter to the Honorable Stuart M. Bernstein from David J. Molton,
                        dated June 29, 2017 (related document(s)1457) Filed by David
                        Molton on behalf of Fairfield Sentry Limited (In Liquidation).
                        (Attachments: # 1 Cleary Gottlieb Letter dated June 26,
                        2017)(Molton, David) (Entered: 06/29/2017)
1574      06/30/2017    Letter from Thomas J. Moloney to Judge Bernstein, dated June 30,
                        2017, in response to the Liquidators' June 29th letter seeking leave
                        to file a sur-reply, etc. (related document(s)1571) Filed by
                        Thomas J. Moloney on behalf of Defendants (as set forth in
                        Appendix A to the Memorandum of Law in Opposition to Plaintiffs'
                        Motion for Leave to Amend and in Support of the Defendants'
                        Motion to Dismiss). (Moloney, Thomas) (Entered: 06/30/2017)
1575      06/30/2017    Letter to the Honorable Stuart M. Bernstein from David J. Molton,
                        dated June 30, 2017 in response to the Letter from Thomas J.
                        Moloney, dated June 30, 2017 (related document(s)1574) Filed by
                        David Molton on behalf of Fairfield Sentry Limited (In Liquidation).
                        (Molton, David) (Entered: 06/30/2017)
1576      07/10/2017    Letter to Hon. Stuart M. Bernstein from Thomas J. Moloney, dated
                        July 10, 2017, regarding the Liquidators' request for leave to file a
                        sur-reply brief (related document(s)1575, 1571) Filed by
                        Thomas J. Moloney on behalf of Defendants (as set forth in
                        Appendix A to the Memorandum of Law in Opposition to Plaintiffs'
                        Motion for Leave to Amend and in Support of the Defendants'
                        Motion to Dismiss). (Moloney, Thomas) (Entered: 07/10/2017)
1577      07/11/2017    Letter to the Honorable Stuart M. Bernstein from David J. Molton,


                                           17
         Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 18 of 35




ECF       Date          Docket Text
Number
                        dated July 11, 2017 in response to the Letter from Thomas J.
                        Moloney, dated July 10, 2017 (related document(s)1575, 1574,
                        1576, 1571) Filed by David Molton on behalf of Fairfield Sentry
                        Limited (In Liquidation). (Molton, David) (Entered: 07/11/2017)
1591      08/29/2017    Letter from Thomas J. Moloney to Judge Bernstein, dated August
                        29, 2017 to bring the Court's attention to a recent decision by the
                        Grand Court of the Cayman Islands, etc. and enclosing the
                        referenced decision. Filed by Thomas J. Moloney on behalf of
                        HSBC Defendants as listed in the Consolidated Proceeding and
                        Individual Adversary Proceedings, as per Appendix A of the HSBC
                        Defendants Supplemental Reply in Further Support of the Motion to
                        Dismiss,. (Moloney, Thomas) (Entered: 08/29/2017)
1593      09/07/2017    Letter / Corrected Letter to the Honorable Stuart M. Bernstein from
                        David J. Molton, dated September 7, 2017 (related
                        document(s)1592) Filed by David Molton on behalf of Fairfield
                        Sentry Limited (In Liquidation). (Molton, David) (Entered:
                        09/07/2017)
1603      11/22/2017    Letter to the Honorable Stuart M. Bernstein from David J. Molton,
                        dated November 22, 2017 Filed by David Molton on behalf of
                        Fairfield Sentry Limited (In Liquidation). (Molton, David) (Entered:
                        11/22/2017)
1604      12/04/2017    Letter in response to the Liquidators' November 22, 2017 Letter
                        (related document(s)1603) Filed by Thomas J. Moloney on behalf of
                        Defendants (as set forth in Appendix A to the Memorandum of Law
                        in Opposition to Plaintiffs' Motion for Leave to Amend and in
                        Support of the Defendants' Motion to Dismiss). (Moloney, Thomas)
                        (Entered: 12/04/2017)
1605      12/04/2017    Letter in response to Liquidators' November 22,2017 letter (related
                        document(s)1603) Filed by Marc J. Gottridge on behalf of Barclays
                        Bank (Suisse) S.A., Barclays Bank S.A., Barclays Private Bank &
                        Trust Ltd.. (Gottridge, Marc) (Entered: 12/04/2017)
1606      12/07/2017    Letter to The Honorable Stuart M. Bernstein from David J. Molton
                        responding to Defendants' letters of December 4, 2017 re: November
                        20, 2017 Judgment issued by the Eastern Caribbean Court of Appeal
                        (related document(s)1605, 1604) Filed by David Molton on behalf
                        of Fairfield Sentry Limited (In Liquidation). (Molton, David)
                        (Entered: 12/07/2017)
1608      12/22/2017    Letter to Judge Bernstein by Thomas J. Moloney, dated December
                        22, 2017, to bring to the Court's attention a decision issued by the
                        Privy Council on November 23, 2017 and attaching the decision, etc.
                        Filed by Thomas J. Moloney on behalf of Defendants (as set forth in
                        Appendix A to the Memorandum of Law in Opposition to Plaintiffs'
                        Motion for Leave to Amend and in Support of the Defendants'
                        Motion to Dismiss). (Moloney, Thomas) (Entered: 12/22/2017)


                                          18
         Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 19 of 35




ECF       Date          Docket Text
Number
1611      01/10/2018    Letter to Honorable Stuart M. Bernstein from David J. Molton
                        responding to December 22, 2017 letter from Thomas J. Moloney
                        (related document(s)1608) Filed by David Molton on behalf of
                        Fairfield Sentry Limited (In Liquidation). (Molton, David) (Entered:
                        01/10/2018)
1626      01/23/2018    Letter to Honorable Stuart M. Bernstein from David Molton re:
                        notice of supplemental authorities in connection with January 25,
                        2018 oral argument Filed by David Molton on behalf of Fairfield
                        Sentry Limited (In Liquidation). (Molton, David) (Entered:
                        01/23/2018)
1648      01/28/2018    Transcript regarding Hearing Held on 01/25/18 at 2:01 PM RE: Oral
                        Argument on Plaintiffs' Motions for Leave to Amend Complaints
                        and Defendants' Motions to Dismiss. Remote electronic access to the
                        transcript is restricted until 4/30/2018. The transcript may be viewed
                        at the Bankruptcy Court Clerks Office. [Transcription Service
                        Agency: Veritext Legal Solutions.]. (See the Courts Website for
                        contact information for the Transcription Service Agency.). Notice
                        of Intent to Request Redaction Deadline Due By 2/5/2018.
                        Statement of Redaction Request Due By 2/20/2018. Redacted
                        Transcript Submission Due By 3/1/2018. Transcript access will be
                        restricted through 4/30/2018. (Cales, Humberto) (Entered:
                        01/31/2018)
1636      01/29/2018    Letter , dated January 29, 2018, from Thomas J. Moloney, in
                        response to the Liquidators' letter, dated January 10, 2018, (related
                        document(s)1611) Filed by Thomas J. Moloney on behalf of
                        Defendants (as set forth in Appendix A to the Memorandum of Law
                        in Opposition to Plaintiffs' Motion for Leave to Amend and in
                        Support of the Defendants' Motion to Dismiss). (Moloney, Thomas)
                        (Entered: 01/29/2018)
1652      02/06/2018    Letter to The Honorable Stuart M. Bernstein from David J. Molton
                        responding to Defendants' letter of January 29, 2018 re: DD Growth
                        judgment (related document(s)1636) Filed by David Molton on
                        behalf of Fairfield Sentry Limited (In Liquidation). (Molton, David)
                        (Entered: 02/06/2018)
1653      02/07/2018    Letter to The Honorable Stuart M. Bernstein from Alan Kolod Re:
                        Oral Argument Rebuttal (related document(s)1486, 1131) Filed by
                        Alan Kolod on behalf of Deutsche Bank (Suisse) SA Geneve,
                        Deutsche Bank Trust Company Americas. (Kolod, Alan) (Entered:
                        02/07/2018)
1656      02/15/2018    Memorandum of Law /Foreign Representatives' Supplemental
                        Memorandum of Law Addressing Bankruptcy Code Section 561(D)
                        Pursuant to February 1, 2018 Order of the Court (related
                        document(s)1649) filed by David Molton on behalf of Fairfield
                        Sentry Limited (In Liquidation). (Molton, David) (Entered:


                                           19
         Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 20 of 35




ECF       Date          Docket Text
Number
                        02/15/2018)
1658      02/15/2018    Declaration of William M. Lemon, dated February 15, 2018, in
                        Support of Defendants Supplemental Memorandum of Law
                        Concerning the Legislative History of 11 U.S.C. 561(d) (related
                        document(s)1649) filed by Thomas J. Moloney on behalf of
                        Defendants (as set forth in Appendix A to the Memorandum of Law
                        in Opposition to Plaintiffs' Motion for Leave to Amend and in
                        Support of the Defendants' Motion to Dismiss). (Attachments: # 1
                        Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E #
                        6 Exhibit F) (Moloney, Thomas) (Entered: 02/15/2018)
1659      02/16/2018    Memorandum of Law /Defendants' Supplemental Memorandum of
                        Law Concerning the Legislative History of 11 U.S.C. 561(d) (related
                        document(s)1657, 1649) filed by Thomas J. Moloney on behalf of
                        Defendants (as set forth in Appendix A to the Memorandum of Law
                        in Opposition to Plaintiffs' Motion for Leave to Amend and in
                        Support of the Defendants' Motion to Dismiss). (Moloney, Thomas)
                        (Refiled Solely To Correct Appendix "A") Modified on 2/20/2018
                        (Richards, Beverly). (Entered: 02/16/2018)
1661      02/23/2018    Letter to The Honorable Stuart M. Bernstein from David J. Molton
                        responding to the February 7, 2018 letter from counsel to the PI
                        Defendants (related document(s)1653) Filed by David Molton on
                        behalf of Fairfield Sentry Limited (In Liquidation). (Molton, David)
                        (Entered: 02/23/2018)
1671      03/08/2018    Letter to The Honorable Stuart M. Bernstein from David J. Molton
                        regarding decision in U.S. Supreme Court in Merit Management
                        Group, LP v. FTI Consulting, Inc. Filed by David Molton on behalf
                        of Fairfield Sentry Limited (In Liquidation). (Molton, David)
                        (Entered: 03/08/2018)
1687      03/23/2018    Letter , dated March 23, 2018, from Thomas J. Moloney to Judge
                        Bernstein in response to the Liquidators' letter, dated March 8, 2018,
                        (related document(s)1671) Filed by Thomas J. Moloney on behalf of
                        Defendants (as set forth in Appendix A to Defendants Supplemental
                        Memorandum of Law Concerning the Legislative History of 11
                        U.S.C. § 561(d)). (Moloney, Thomas) (Entered: 03/23/2018)
1690      04/05/2018    Letter to The Honorable Stuart M. Bernstein from David Molton
                        responding to Defendants' March 23, 2018 letter re: Merit
                        Management (related document(s)1671, 1687) Filed by David
                        Molton on behalf of Fairfield Sentry Limited (In Liquidation).
                        (Molton, David) (Entered: 04/05/2018)
1692      04/27/2018    Letter to the Honorable Stuart M. Bernstein regarding Picard
                        Defendants Appeal Brief Filed by David Molton on behalf of
                        Fairfield Sentry Limited (In Liquidation). (Molton, David) (Entered:
                        04/27/2018)
1693      04/27/2018    Letter , dated April 27, 2018, from Thomas J. Moloney to Judge


                                           20
         Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 21 of 35




ECF       Date          Docket Text
Number
                        Bernstein in response to the Liquidators' letter, dated April 5, 2018,
                        (related document(s)1690) Filed by Thomas J. Moloney on behalf of
                        Defendants (as set forth in Appendix A to Defendants Supplemental
                        Memorandum of Law Concerning the Legislative History of 11
                        U.S.C. § 561(d)). (Attachments: # 1 Ex A # 2 Ex B # 3 Ex C # 4 Ex
                        D # 5 Ex E)(Moloney, Thomas) (Entered: 04/27/2018)
1694      05/09/2018    Letter to Judge Bernstein from David Molton, dated May 9, 2018,
                        responding to Defendants' April 27, 2018 letter (related
                        document(s)1693) Filed by David Molton on behalf of Fairfield
                        Sentry Limited (In Liquidation). (Molton, David) (Entered:
                        05/09/2018)
1695      05/10/2018    Letter , dated May 10, 2018, from Thomas J. Moloney to Judge
                        Bernstein, in response to the Liquidators' April 27 letter (related
                        document(s)1692) Filed by Thomas J. Moloney on behalf of
                        Defendants (as set forth in Appendix A to Defendants Supplemental
                        Memorandum of Law Concerning the Legislative History of 11
                        U.S.C. § 561(d)). (Attachments: # 1 Exhibit Appellees' Second
                        Circuit Brief)(Moloney, Thomas) (Entered: 05/10/2018)
1699      05/22/2018    Letter to the Honorable Stuart M. Bernstein from David J. Molton,
                        dated May 22, 2018, attaching additional authority re: choice-of-law
                        issues Filed by David Molton on behalf of Fairfield Sentry Limited
                        (In Liquidation). (Molton, David) (Entered: 05/22/2018)
1704      05/29/2018    Letter from Thomas J. Moloney to Judge Bernstein, dated May 29,
                        2018, in response to the Liquidators' letter of May 22nd, etc. (related
                        document(s)1699) Filed by Thomas J. Moloney on behalf of
                        Defendants (as set forth in Appendix A to Defendants Supplemental
                        Memorandum of Law Concerning the Legislative History of 11
                        U.S.C. § 561(d)). (Moloney, Thomas) (Entered: 05/29/2018)
1723      08/06/2018    So Ordered Written Opinion Signed On 8/6/2018. Re: The
                        Defendants Motions To Dismiss For Want Of Jurisdiction (related
                        document(s)959, 922, 960, 923) (Barrett, Chantel) (Entered:
                        08/06/2018)
1743      12/06/2018    Memorandum Decision Signed On 12/6/2018 Granting In Part And
                        Denying In Part Re: Defendants' Motions To Dismiss And Plaintiffs'
                        Motion For Leave To Amend, (related document(s)959, 922, 960,
                        923). (Mercado, Tracey) (Entered: 12/06/2018)
2835      06/17/2019    Motion to Authorize / Motion to Unseal All Documents Sealed
                        Pursuant to The Court's Seal Order Dated September 6, 2016, ECF
                        No. 909 (related document(s)909) filed by David Molton on behalf
                        of Fairfield Sentry Limited (In Liquidation), Fairfield Sigma Limited
                        (In Liquidation), Kenneth Krys, solely in his capacity as Foreign
                        Representative and Liquidator thereof with hearing to be held on
                        7/2/2019 at 10:00 AM at Courtroom 723 (SMB) Responses due by
                        6/25/2019,. (Attachments: # 1 Exhibit A - List of Adversary


                                           21
         Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 22 of 35




ECF       Date          Docket Text
Number
                        Proceedings # 2 Exhibit B - Proposed Order # 3 Exhibit C - Anwar
                        Confidentiality Order # 4 Exhibit D - Citco Confidentiality Letter)
                        (Molton, David)
2839      06/28/2019    Statement of No Objection (related document(s)2835) filed by
                        David Molton on behalf of Charlotte Caulfield, solely in her
                        capacity as Foreign Representative and Liquidator thereof, Fairfield
                        Lambda Limited (In Liquidation), Fairfield Sentry Limited (In
                        Liquidation), Fairfield Sigma Limited (In Liquidation), Kenneth
                        Krys, solely in his capacity as Foreign Representative and
                        Liquidator thereof. (Attachments: # 1 Exhibit A - Proposed Order)
                        (Molton, David)
2840      07/01/2019    Order Signed On 7/1/2019 Re: To Unseal All Documents Sealed
                        Pursuant To The Court's Seal Order Dated September 6, 2016, Ecf
                        No. 909 (Related Doc # 2835). (Barrett, Chantel)
2844      07/30/2019    Letter to Judge Bernstein from David J, Molton to request
                        modification of Order unsealing documents (related
                        document(s)2840) Filed by David Molton on behalf of Fairfield
                        Lambda Limited (In Liquidation), Fairfield Sentry Limited (In
                        Liquidation), Fairfield Sigma Limited (In Liquidation), Kenneth
                        Krys, solely in his capacity as Foreign Representative and
                        Liquidator thereof. (Attachments: # 1 Proposed Amended
                        Order)(Molton, David)
2845      07/30/2019    Statement / Notice of Settlement of Order (Adv. Pro. No. 10-03627)
                        filed by David Molton on behalf of Fairfield Sentry Limited (In
                        Liquidation), Fairfield Sigma Limited (In Liquidation), Kenneth
                        Krys, solely in his capacity as Foreign Representative and
                        Liquidator thereof. Objections due by 8/1/2019, (Attachments: # 1
                        Exhibit 1) (Molton, David)
2846      07/30/2019    Statement / Notice of Settlement of Order (Adv. Pro. No. 10-03777)
                        filed by David Molton on behalf of Fairfield Sentry Limited (In
                        Liquidation). Objections due by 8/1/2019, (Attachments: # 1 Exhibit
                        1) (Molton, David)
2847      07/31/2019    Amended Order Signed On 7/31/2019 RE: To Unseal All
                        Documents Sealed Pursuant To The Courts Seal Order Dated
                        September 6, 2016, Ecf No. 909 . (related document(s)909) (Barrett,
                        Chantel)
2851      08/01/2019    Statement / Amended Notice of Settlement of Order (Adv. Pro. No.
                        10-03627) (related document(s)2845) filed by David Molton on
                        behalf of Fairfield Sentry Limited (In Liquidation), Fairfield Sigma
                        Limited (In Liquidation), Kenneth Krys, solely in his capacity as
                        Foreign Representative and Liquidator thereof. Objections due by
                        8/5/2019, (Attachments: # 1 Exhibit 1) (Molton, David)
2852      08/05/2019    So Ordered Stipulation Signed On 8/2/2019. Re: Effecting Waiver
                        Of Remand Relief And Granting In Part And Denying In Part


                                          22
         Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 23 of 35




ECF       Date          Docket Text
Number
                        Motions To Dismiss And Motion For Leave To Amend (Barrett,
                        Chantel)
2853      08/05/2019    So Ordered Stipulation Signed On 8/5/2019. Re: Effecting Waiver
                        Of Remand Relief And Staying Action Pending Appellate Ruling
                        (Barrett, Chantel)
2854      08/08/2019    So Ordered Stipulated Order Signed On 8/7/2019 Re: Effecting
                        Waiver Of Remand Relief And Granting In Part And Denying In
                        Part Motions To Dismiss And Motion For Leave To Amend .
                        (Barrett, Chantel)
2855      08/09/2019    Statement Stipulated Order of Dismissal (Adv. Pro. No. 11-02613)
                        filed by David Molton on behalf of Fairfield Sentry Limited (In
                        Liquidation), Kenneth Krys, solely in his capacity as Foreign
                        Representative and Liquidator thereof. (Molton, David)
2856      09/04/2019    Stipulation Stipulated Order of Dismissal Filed by David Molton on
                        behalf of Fairfield Sentry Limited (In Liquidation), Fairfield Sigma
                        Limited (In Liquidation), Kenneth Krys, solely in his capacity as
                        Foreign Representative and Liquidator thereof. (Molton, David)
2859      09/16/2019    Proposed Stipulated Order Staying Action Pending Appellate Ruling
                        Filed by David Molton on behalf of Fairfield Sentry Limited (In
                        Liquidation), Kenneth Krys, solely in his capacity as Foreign
                        Representative and Liquidator thereof. (Molton, David) Docket Text
                        Added on 9/17/2019 (Bush, Brent)
2861      10/25/2019    Stipulation Stipulated Order of Dismissal Filed by David Molton on
                        behalf of Fairfield Sentry Limited (In Liquidation), Kenneth Krys,
                        solely in his capacity as Foreign Representative and Liquidator
                        thereof. (Molton, David)
2862      10/25/2019    So Ordered Stipulation signed on 10/25/2019. Re: Stipulated Order
                        Of Dismissal (11-1245) (Barrett, Chantel)
2863      11/12/2019    Stipulation Stipulation and Proposed Order Setting Deadline to
                        Respond to the Complaint Filed by David Molton on behalf of
                        Charlotte Caulfield, solely in her capacity as Foreign Representative
                        and Liquidator thereof, Fairfield Lambda Limited (In Liquidation),
                        Fairfield Sentry Limited (In Liquidation), Fairfield Sigma Limited
                        (In Liquidation), Kenneth Krys, solely in his capacity as Foreign
                        Representative and Liquidator thereof. (Molton, David)
2864      11/12/2019    Stipulation Corrected Stipulation and Proposed Order Setting
                        Deadline to Respond to the Complaint (related document(s)2863)
                        Filed by David Molton on behalf of Charlotte Caulfield, solely in
                        her capacity as Foreign Representative and Liquidator thereof,
                        Fairfield Lambda Limited (In Liquidation), Fairfield Sentry Limited
                        (In Liquidation), Fairfield Sigma Limited (In Liquidation), Kenneth
                        Krys, solely in his capacity as Foreign Representative and
                        Liquidator thereof. (Molton, David)
2865      11/18/2019    Stipulation Stipulated Order of Dismissal, re: Adv. Pro. No. 10-


                                           23
         Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 24 of 35




ECF       Date          Docket Text
Number
                        03627 (SMB) Filed by David Molton on behalf of Fairfield Sentry
                        Limited (In Liquidation), Kenneth Krys, solely in his capacity as
                        Foreign Representative and Liquidator thereof. (Molton, David)
2866      11/18/2019    Stipulation Stipulated Order of Dismissal, re: Adv. Pro. No. 12-
                        01763 (SMB) Filed by David Molton on behalf of Fairfield Sentry
                        Limited (In Liquidation), Kenneth Krys, solely in his capacity as
                        Foreign Representative and Liquidator thereof. (Molton, David)
2867      11/18/2019    Stipulation Corrected Stipulated Order of Dismissal, re: Adv. Pro.
                        No. 10-03627 (SMB) (related document(s)2865) Filed by David
                        Molton on behalf of Fairfield Sentry Limited (In Liquidation),
                        Kenneth Krys, solely in his capacity as Foreign Representative and
                        Liquidator thereof. (Molton, David)
2868      11/18/2019    Stipulation Corrected Stipulated Order of Dismissal, re: Adv. Pro.
                        No. 12-01763 (SMB) (related document(s)2866) Filed by David
                        Molton on behalf of Fairfield Sentry Limited (In Liquidation),
                        Kenneth Krys, solely in his capacity as Foreign Representative and
                        Liquidator thereof. (Molton, David)
2869      11/18/2019    So Ordered Stipulation Signed In 11/18/2019. Re: Corrected
                        Stipulated Order Of Dismissal (Barrett, Chantel)
2870      11/18/2019    So Ordered Stipulation Signed On 11/18/2019. Re: Corrected
                        Stipulated Order Of Dismissal (Barrett, Chantel)
2871      12/19/2019    Stipulation Stipulation and Agreed Order to Vacate Entry of Default
                        Filed by David Molton on behalf of Greig Mitchell, solely in his
                        capacity as Foreign Representative and Liquidator thereof, Fairfield
                        Sigma Limited (In Liquidation), Kenneth Krys, solely in his capacity
                        as Foreign Representative and Liquidator thereof. (Molton, David)
2872      12/19/2019    So Ordered Stipulation Signed On 12/19/2019. Re: Agreed Order To
                        Vacate Entry Of Default (related document(s)2871) (Barrett,
                        Chantel)
2873      01/15/2020    Motion to Amend and File the Further Proposed Amended
                        Complaints in the Knowledge Actions filed by David Elsberg on
                        behalf of Fairfield Sentry Limited (In Liquidation), Fairfield Sentry
                        Limited (In Liquidation), Fairfield Sentry Limited et al, Fairfield
                        Sigma Limited (In Liquidation). (Attachments: # 1 Exhibit 1 to
                        Notice of Motion to Amend - Proposed Order # 2 Memorandum of
                        Law in Support of Motion for Leave to File the Further Proposed
                        Amended Complaints in the Knowledge Actions # 3 Declaration of
                        David Elsberg in Support of Motion # 4 Exhibit 1 to the Declaration
                        of David Elsberg # 5 Exhibit 2 to the Declaration of David Elsberg #
                        6 Exhibit 3 to the Declaration of David Elsberg# 7 Exhibit 4 to the
                        Declaration of David Elsberg # 8 Exhibit 5 to the Declaration of
                        David Elsberg # 9 Exhibit 6 to the Declaration of David Elsberg #
                        10 Exhibit 7 to the Declaration of David Elsberg # 11 Exhibit 8 to
                        the Declaration of David Elsberg # 12 Exhibit 9 to the Declaration


                                           24
         Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 25 of 35




ECF       Date          Docket Text
Number
                        of David Elsberg # 13 Exhibit 10 to the Declaration of David
                        Elsberg # 14 Exhibit 11 to the Declaration of David Elsberg # 15
                        Exhibit 12 to the Declaration of David Elsberg # 16 Exhibit 13 to the
                        Declaration of David Elsberg # 17 Exhibit 14 to the Declaration of
                        David Elsberg # 18 Exhibit 15 to the Declaration of David Elsberg #
                        19 Exhibit 16 to the Declaration of David Elsberg # 20 Exhibit 17 to
                        the Declaration of David Elsberg # 21 Exhibit 18 to the Declaration
                        of David Elsberg # 22 Exhibit 19 to the Declaration of David
                        Elsberg # 23 Exhibit 20 to the Declaration of David Elsberg # 24
                        Exhibit 21 to the Declaration of David Elsberg # 25 Exhibit 22 to the
                        Declaration of David Elsberg # 26 Exhibit 23 to the Declaration of
                        David Elsberg # 27 Exhibit 24 to the Declaration of David Elsberg #
                        28 Exhibit 25 to the Declaration of David Elsberg # 29 Exhibit 26 to
                        the Declaration of David Elsberg # 30 Exhibit 27 to the Declaration
                        of David Elsberg # 31 Exhibit 28 to the Declaration of David
                        Elsberg # 32 Exhibit 29 to the Declaration of David Elsberg # 33
                        Exhibit 30 to the Declaration of David Elsberg # 34 Exhibit 31 to the
                        Declaration of David Elsberg) (Elsberg, David)
2874      01/22/2020    Letter to Hon. Stuart M. Bernstein from Thomas J. Moloney, dated
                        January 22, 2020, requesting a status conference on Plaintiffs'
                        motion for leave to amend (related document(s)2873) Filed by
                        Thomas J. Moloney on behalf of Defendants (as listed in Exhibit A
                        to the January22, 2020 Letter to Hon. Stuart M. Bernstein from
                        Thomas J. Moloney requesting a status conference on Plaintiffs'
                        motion for leave to amend).(Attachments: # 1 Exhibit A - Joining
                        Defendants # 2 Exhibit B - Stipulating Defendants # 3 Exhibit C -
                        Email chain # 4 Exhibit D – Email chain)(Moloney, Thomas)
2875      01/27/2020    Response to Defendants' January 22, 2020 Letter (related
                        document(s)2874) filed by David Elsberg on behalf of Fairfield
                        Lambda Limited (In Liquidation), Fairfield Sentry Limited (In
                        Liquidation), Fairfield Sigma Limited (In Liquidation).
                        (Attachments: # 1 Exhibit A # 2 Exhibit B) (Elsberg, David)
2876      01/28/2020    Transcript regarding Hearing Held on 05/16/19 At 10:09 AM RE:
                        Conference Re Status Of Stay Of Certain Remand-Ordered Actions
                        (Applies To Adv. Proc. Nos. 10-03626, 10-03627 & 10-03777).
                        Remote electronic access to the transcript is restricted until
                        4/27/2020. The transcript may be viewed at the Bankruptcy Court
                        Clerks Office. [Transcription Service Agency: Veritext Legal
                        Solutions.]. (See the Courts Website for contact information for the
                        Transcription Service Agency.). Notice of Intent to Request
                        Redaction Deadline Due By 2/4/2020.Statement of Redaction
                        Request Due By 2/18/2020. Redacted Transcript Submission Due
                        By 2/28/2020. Transcript access will be restricted through
                        4/27/2020. (Ramos, Jonathan)


                                           25
         Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 26 of 35




ECF       Date          Docket Text
Number
2878      01/29/2020    Letter to Hon. Stuart M. Bernstein from Thomas J. Moloney, dated
                        January 29, 2020, regarding briefing on Plaintiffs' Motion for Leave
                        to Amend (related document(s)2875, 2874, 2873) Filed by Thomas
                        J. Moloney on behalf of Defendants (as listed in Exhibit A to the
                        January 22, 2020 Letter to Hon. Stuart M. Bernstein from Thomas J.
                        Moloney requesting a status conference on Plaintiffs' motion for
                        leave to amend). (Moloney, Thomas)
2885      02/27/2020    Transcript regarding Hearing Held on 02/25/2020 At 11:01 AM RE:
                        Motions For Leave To File Further Proposed Amended Complaints.
                        Remote electronic access to the transcript is restricted until
                        5/27/2020. The transcript may be viewed at the Bankruptcy Court
                        Clerks Office. [Transcription Service Agency: Veritext Legal
                        Solutions.]. (See the Courts Website for contact information for the
                        Transcription Service Agency.). Notice of Intent to Request
                        Redaction Deadline Due By 3/5/2020. Statement of Redaction
                        Request Due By 3/19/2020. Redacted Transcript Submission Due
                        By 3/30/2020. Transcript access will be restricted through
                        5/27/2020. (Ramos, Jonathan)
2887      03/03/2020    Letter to the Honorable Stuart M. Bernstein from the Parties re:
                        Scheduling Matters Discussed at Feb. 25, 2020 Conference Filed by
                        David Elsberg on behalf of Fairfield Lambda Limited (In
                        Liquidation), Fairfield Sentry Limited (In Liquidation), Fairfield
                        Sigma Limited (In Liquidation). (Attachments: # 1 Exhibit A to
                        Letter # 2 Exhibit B to Letter # 3 Exhibit C to Letter # 4 Exhibit D to
                        Letter)(Elsberg, David)
2892      03/13/2020    Letter submitting a Proposed Scheduling Order for Defendants'
                        Consolidated Motion to Dismiss (related document(s)2887) Filed by
                        Thomas J. Moloney on behalf of HSBC Bank Bermuda Limited,
                        HSBC Bank USA NA (sued as HSBC Bank USA), HSBC
                        Institutional Trust Services (Asia) Limited, HSBC International
                        Trustee Limited, HSBC Latin America Holdings (UK) Limited,
                        HSBC Private Bank (C.I.) Limited(sued as HSBC Private Bank
                        (Guernsey) Ltd), HSBC Private Bank (Suisse) SA, HSBC Securities
                        Services (Luxembourg) SA, HSBC Trust Company AG (f/k/a HSBC
                        Guyerzeller Trust Company AG), Murdoch and Company, Republic
                        Nominees Limited (f/k/a HSBC Private Banking Nominee 1 (Jersey)
                        Limited), Robinson & Co., Somers Nominees (Far East) Limited.
                        (Attachments: # 1 Exhibit A - Defendants' Proposed Order# 2
                        Exhibit B - Plaintiffs' Proposed Order # 3 Exhibit C -
                        Redline)(Moloney, Thomas)
2902      03/16/2020    Motion to Dismiss Adversary Proceeding filed by Thomas J.
                        Moloney on behalf of Defendants (as set forth in Appendix A to the
                        Consolidated Motion to Dismiss Brief filed on March 16, 2020).
                        Responses due by 4/6/2020, (Moloney, Thomas)


                                           26
         Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 27 of 35




ECF       Date          Docket Text
Number
2903      03/16/2020    Memorandum of Law \ Consolidated Memorandum of Law in
                        Support of Defendants' Renewed Motion to Dismiss Pursuant to 11
                        U.S.C. 561(d), 546(e), and 546(g) and for Insufficient Service of
                        Process Under the Hague Service Convention (related
                        document(s)2902) filed by Thomas J. Moloney on behalf of
                        Defendants (as set forth in Appendix A to the Consolidated Motion
                        to Dismiss Brief filed on March 16,2020). (Moloney, Thomas)
2904      03/16/2020    Declaration \ Attorney Declaration of Joseph M. Kay In Support of
                        Defendants' Renewed Motion to Dismiss, dated March 16,
                        2020(related document(s)2902) filed by Thomas J. Moloney on
                        behalf of Defendants (as set forth in Appendix A to the Consolidated
                        Motion to Dismiss Brief filed on March 16, 2020). (Attachments: #
                        1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E
                        # 6 Exhibit F # 7Exhibit G # 8 Exhibit H # 9 Exhibit I) (Moloney,
                        Thomas)
2905      03/16/2020    Declaration of Prof. Nicolas Jeandin, dated March 16, 2020, with
                        Exhibits A and B (related document(s)2902) filed by Thomas J.
                        Moloney on behalf of Defendants (as set forth in Appendix A to the
                        Consolidated Motion to Dismiss Brief filed on March 16, 2020).
                        (Moloney, Thomas)
2906      03/16/2020    Declaration \ Attorney Declaration of Thomas J. Moloney in
                        Support of Defendants' Renewed Motion to Dismiss, dated March
                        16,2020 (related document(s)2902) filed by Thomas J. Moloney on
                        behalf of HSBC Bank Bermuda Limited, HSBC Bank USA NA
                        (sued as HSBC Bank USA), HSBC Institutional Trust Services
                        (Asia) Limited, HSBC International Trustee Limited, HSBC Latin
                        America Holdings (UK)Limited, HSBC Private Bank (C.I.) Limited
                        (sued as HSBC Private Bank (Guernsey) Ltd), HSBC Private Bank
                        (Suisse) SA, HSBC Securities Services (Luxembourg) SA, HSBC
                        Trust Company AG (f/k/a HSBC Guyerzeller Trust Company AG),
                        Murdoch and Company, Republic Nominees Limited (f/k/a HSBC
                        Private Banking Nominee 1 (Jersey) Limited), Robinson & Co.,
                        Somers Nominees (Far East) Limited.(Attachments: # 1 Exhibit 1 #
                        2 Exhibit 2 # 3 Exhibit 3 # 4 Exhibit 4 # 5 Exhibit 5 # 6 Exhibit 6 #
                        7 Exhibit 7 # 8 Exhibit 8 # 9 Exhibit 9 # 10Exhibit 10 # 11 Exhibit
                        11 # 12 Exhibit 12 # 13 Exhibit 13 # 14 Exhibit 14 # 15 Exhibit 15 #
                        16 Exhibit 16 # 17 Exhibit 17 # 18 Exhibit 18 # 19Exhibit 19 # 20
                        Exhibit 20 # 21 Exhibit 21 # 22 Exhibit 22 # 23 Exhibit 23 # 24
                        Exhibit 24 # 25 Exhibit 25 # 26 Exhibit 26 # 27 Exhibit 27 #
                        28Exhibit 28 # 29 Exhibit 29 # 30 Exhibit 30 # 31 Exhibit 31 # 32
                        Exhibit 32) (Moloney, Thomas)
2910      03/18/2020    Motion to Dismiss Adversary Proceeding (refiled for purpose of
                        adding case caption list in Appendix A) (related document(s)2902)
                        filed by Thomas J. Moloney on behalf of Defendants (as set forth in


                                           27
         Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 28 of 35




ECF       Date          Docket Text
Number
                        Appendix A to the Consolidated Motion to Dismiss Brief filed on
                        March 16,2020). Responses due by 4/6/2020, (Moloney, Thomas)
2926      03/20/2020    So Ordered Scheduling Order Signed On 3/19/2020. (Barrett,
                        Chantel)
3012      03/24/2020    Letter to the Honorable Stuart M. Bernstein from Plaintiffs re:
                        Scheduling Matters Filed by David Elsberg on behalf of Fairfield
                        Lambda Limited (In Liquidation), Fairfield Sentry Limited (In
                        Liquidation), Fairfield Sigma Limited (In Liquidation).
                        (Attachments: # 1 Exhibit A to Letter # 2 Exhibit B to Letter # 3
                        Exhibit C to Letter # 4 Exhibit D to Letter # 5 Exhibit E to
                        Letter)(Elsberg, David)
3014      03/24/2020    Response Memorandum of Law on the Constructive Trust
                        Jurisdictional Issue (related document(s)2890) filed by David
                        Elsberg on behalf of Fairfield Lambda Limited (In Liquidation),
                        Fairfield Sentry Limited (In Liquidation), Fairfield Sigma Limited
                        (In Liquidation).(Elsberg, David)
3015      03/24/2020    Declaration of David Elsberg in Support of Plaintiffs' Response
                        Memorandum of Law on the Constructive Trust Jurisdictional
                        Issue(related document(s)3014) filed by David Elsberg on behalf of
                        Fairfield Lambda Limited (In Liquidation), Fairfield Sentry Limited
                        (In Liquidation), Fairfield Sigma Limited (In Liquidation).
                        (Attachments: # 1 Exhibit A) (Elsberg, David)
3020      03/25/2020    Letter to Hon. Stuart M. Bernstein from Thomas J. Moloney, dated
                        March 25, 2020, re: schedule for Consolidated Motion to Dismiss,
                        etc. (related document(s)3012, 2910) Filed by Thomas J. Moloney
                        on behalf of HSBC Bank Bermuda Limited, HSBC Bank USA
                        NA(sued as HSBC Bank USA), HSBC Institutional Trust Services
                        (Asia) Limited, HSBC International Trustee Limited, HSBC Latin
                        America Holdings (UK) Limited, HSBC Private Bank (C.I.) Limited
                        (sued as HSBC Private Bank (Guernsey) Ltd), HSBC Private Bank
                        (Suisse) SA,HSBC Securities Services (Luxembourg) SA, HSBC
                        Trust Company AG (f/k/a HSBC Guyerzeller Trust Company AG),
                        Murdoch and Company, Republic Nominees Limited (f/k/a HSBC
                        Private Banking Nominee 1 (Jersey) Limited), Robinson & Co.,
                        Somers Nominees (Far East) Limited.(Attachments: # 1 Exhibit
                        A)(Moloney, Thomas)
3022      03/27/2020    Letter to Honorable Stuart M. Bernstein from David Elsberg dated
                        March 27, 2020 re: Motion to Dismiss Filed by David Elsberg on
                        behalf of Fairfield Lambda Limited (In Liquidation), Fairfield
                        Sentry Limited (In Liquidation), Fairfield Sigma Limited (In
                        Liquidation).(Attachments: # 1 Exhibit A # 2 Exhibit B)(Elsberg,
                        David)
3023      03/31/2020    Memorandum of Law Defendants' Reply Memorandum of Law on
                        the Constructive Trust Bar Issue (related document(s)2890,


                                          28
         Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 29 of 35




ECF       Date          Docket Text
Number
                        3014)filed by Bruce Kaplan on behalf of DGAM Alternative
                        Strategy Fund II, SPC Cell A, DGAM Alternative Strategy Fund II,
                        SPC Cell B, DGAM Alternative Strategy Fund L.P., DGAM Asset
                        Allocation Fund L.P.. (Attachments: # 1 Appendix A # 2 Appendix
                        B # 3 Appendix C # 4Appendix D) (Kaplan, Bruce)
3024      04/02/2020    Memorandum of Law on the Constructive Trust Bar Issue (related
                        document(s)2890) filed by Bruce Kaplan on behalf of DGAM
                        Alternative Strategy Fund II, SPC Cell A, DGAM Alternative
                        Strategy Fund II, SPC Cell B, DGAM Alternative Strategy Fund
                        L.P., DGAM Asset Allocation Fund L.P.. (Attachments: # 1
                        Appendix A - Joining Defendants # 2 Appendix B - Transcript of
                        February 25, 2020 Conference #3 Appendix C - Sources of Proposed
                        "New" Knowledge Allegations # 4 Exhibit D - Comparison of
                        "New" Allegations) (Kaplan, Bruce)
3026      04/03/2020    Letter to Hon. Stuart M. Bernstein from Thomas J. Moloney, dated
                        April 3, 2020, enclosing joint email regarding the parties' respective
                        positions on scheduling for Defendants' renewed motion to dismiss
                        (related document(s)2910) Filed by Thomas J. Moloney on behalf of
                        HSBC Bank Bermuda Limited, HSBC Bank USA NA (sued as
                        HSBC Bank USA), HSBC Institutional Trust Services (Asia)
                        Limited, HSBC International Trustee Limited, HSBC Latin America
                        Holdings (UK) Limited, HSBC Private Bank (C.I.) Limited (sued as
                        HSBC Private Bank(Guernsey) Ltd), HSBC Private Bank (Suisse)
                        SA, HSBC Securities Services (Luxembourg) SA, HSBC Trust
                        Company AG (f/k/a HSBC Guyerzeller Trust Company AG),
                        Murdoch and Company, Republic Nominees Limited (f/k/a HSBC
                        Private Banking Nominee 1 (Jersey)Limited), Robinson & Co.,
                        Somers Nominees (Far East) Limited. (Moloney, Thomas)
3028      04/14/2020    Scheduling Order Signed On 4/14/2020 Re: Which Set Forth
                        Deadlines For Defendants Initial Consolidated Brief And Individual
                        Supplemental Briefs On The First Threshold Issues, And Instructed
                        That The Parties Shall Jointly Contact The Court On March 24,
                        2020 To Schedule A Telephone Status Conference Concerning The
                        Matters Not Resolved By The Interim Scheduling Order, (related
                        document(s)2906,2926, 3020, 2905, 2904, 3022). (Mercado, Tracey)
3029      05/07/2020    Letter re Proposed Scheduling Order Filed by David Molton on
                        behalf of Greig Mitchell, solely in his capacity as Foreign
                        Representative and Liquidator thereof, Fairfield Lambda Limited (In
                        Liquidation), Fairfield Sentry Limited (In Liquidation), Fairfield
                        Sigma Limited (In Liquidation), Kenneth Krys, solely in his capacity
                        as Foreign Representative and Liquidator thereof. (Attachments: # 1
                        Exhibit Proposed Scheduling Order)(Molton, David)
3030      05/07/2020    Scheduling Order Signed On 5/7/2020. (Barrett, Chantel)
3033      05/29/2020    Memorandum of Law in Opposition to Defendants' Renewed


                                           29
         Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 30 of 35




ECF       Date          Docket Text
Number
                        Motion to Dismiss (related document(s)2910) filed by David
                        Elsberg
                        on behalf of Fairfield Lambda Limited (In Liquidation), Fairfield
                        Sentry Limited (In Liquidation), Fairfield Sigma Limited (In
                        Liquidation).(Elsberg, David)
3034      05/29/2020    Declaration of David J. Molton in Support of the Liquidators'
                        Memorandum of Law in Opposition to Defendants' Renewed
                        Motion to Dismiss (related document(s)2910) filed by David
                        Elsberg on behalf of Fairfield Lambda Limited (In Liquidation),
                        Fairfield Sentry Limited (In Liquidation), Fairfield Sigma Limited
                        (In Liquidation). (Attachments: # 1 Exhibit 1 to the Declaration # 2
                        Exhibit 2 to the Declaration # 3Exhibit 3 to the Declaration)
                        (Elsberg, David)
3036      06/19/2020    Consolidated Reply Memorandum of Law in Further Support of
                        Defendants' Renewed Motion to Dismiss (related document(s)2910)
                        filed by Thomas J. Moloney on behalf of Defendants (as set forth in
                        Appendix A to the Consolidated Motion to Dismiss Reply Brief
                        filed on June 19, 2020). (Attachments: # 1 Appendix A # 2
                        Appendix B) (Moloney, Thomas) Modified on 6/23/2020 (Richards,
                        Beverly).
3037      06/19/2020    Declaration /Attorney Declaration of Christine M. Jordan in Further
                        Support of Defendants' Renewed Motion to Dismiss (related
                        document(s)2910) filed by Christine Marie Jordan on behalf of
                        Defendants (as set forth in Appendix A to the Consolidated Motion
                        to Dismiss Reply Brief filed on June 19, 2020). (Attachments: # 1
                        Exhibit A # 2 Exhibit B) (Jordan, Christine)
3038      07/03/2020    Letter Requesting Leave to file Sur-Reply Filed by David Elsberg on
                        behalf of Fairfield Lambda Limited (In Liquidation), Fairfield
                        Sentry Limited (In Liquidation), Fairfield Sigma Limited (In
                        Liquidation). (Elsberg, David)
3041      07/08/2020    Letter in response to Liquidators' July 3, 2020 letter (related
                        document(s)3038) Filed by Thomas J. Moloney on behalf of HSBC
                        Bank Bermuda Limited, HSBC Bank USA NA (sued as HSBC Bank
                        USA), HSBC Institutional Trust Services (Asia) Limited, HSBC
                        International Trustee Limited, HSBC Latin America Holdings (UK)
                        Limited, HSBC Private Bank (C.I.) Limited (sued as HSBC Private
                        Bank(Guernsey) Ltd), HSBC Private Bank (Suisse) SA, HSBC
                        Securities Services (Luxembourg) SA, HSBC Trust Company AG
                        (f/k/a HSBC Guyerzeller Trust Company AG), Murdoch and
                        Company, Republic Nominees Limited (f/k/a HSBC Private
                        Banking Nominee 1 (Jersey)Limited), Robinson & Co., Somers
                        Nominees (Far East) Limited. (Moloney, Thomas)
3044      07/27/2020    Letter addressed to Honorable Stuart M. Bernstein regarding Notice
                        of Supplemental Authority (related document(s)2902) Filed by Marc


                                          30
         Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 31 of 35




ECF       Date          Docket Text
Number
                        J. Gottridge on behalf of Barclays Bank (Suisse) S.A., Barclays
                        Bank S.A., Barclays Private Bank & Trust Ltd.. (Attachments: # 1
                        Exhibit A: Convergen Opinion)(Gottridge, Marc)
3045      07/31/2020    Letter in Response to Defendants' July 27, 2020 Letter (related
                        document(s)3044) Filed by David Elsberg on behalf of Fairfield
                        Lambda Limited (In Liquidation), Fairfield Sentry Limited (In
                        Liquidation), Fairfield Sigma Limited (In Liquidation).
                        (Attachments: # 1Appendix A - Relevant Adversary
                        Proceedings)(Elsberg, David)
3046      08/10/2020    Written Opinion Signed On 8/10/2020. Re: Memorandum Decision
                        Denying Plaintiffs Motion For Leave To File Further Proposed
                        Amended Complaints In Certain Actions (related document(s)2873)
                        (Barrett, Chantel)
3047      08/18/2020    Order Signed On 8/18/2020 Re: Denying Plaintiffs Motion For
                        Leave To File Further Proposed Amended Complaints In The
                        Twelve Actions (As Defined Below) (Related Doc # 2873) .
                        (Barrett, Chantel)
3048      09/01/2020    Letter to Hon. Stuart M. Bernstein from Thomas J. Moloney, dated
                        September 1, 2020, regarding recent decision in In re Nine West
                        LBO Securities Litigation Filed by Thomas J. Moloney on behalf of
                        HSBC Bank Bermuda Limited, HSBC Bank USA NA (sued as
                        HSBC Bank USA), HSBC Institutional Trust Services (Asia)
                        Limited, HSBC International Trustee Limited, HSBC Latin America
                        Holdings (UK) Limited, HSBC Private Bank (C.I.) Limited (sued as
                        HSBC Private Bank (Guernsey) Ltd), HSBC Private Bank (Suisse)
                        SA, HSBC Securities Services(Luxembourg) SA, HSBC Trust
                        Company AG (f/k/a HSBC Guyerzeller Trust Company AG),
                        Murdoch and Company, Republic Nominees Limited (f/k/a HSBC
                        Private Banking Nominee 1 (Jersey) Limited), Robinson & Co.,
                        Somers Nominees (Far East) Limited. (Moloney, Thomas)
3049      09/09/2020    Letter in Response to Defendants' September 1, 2020 Letter (related
                        document(s)3048) Filed by David Elsberg on behalf of Fairfield
                        Lambda Limited (In Liquidation), Fairfield Sentry Limited (In
                        Liquidation), Fairfield Sigma Limited (In Liquidation).
                        (Attachments: # 1Appendix A)(Elsberg, David)
3051      09/15/2020    Letter to Hon. Stuart M. Bernstein from Thomas J. Moloney, dated
                        September 15, 2020, in response to the Liquidators' September
                        9,2020 letter (related document(s)3049) Filed by Thomas J.
                        Moloney on behalf of HSBC Bank Bermuda Limited, HSBC Bank
                        USA NA (sued as HSBC Bank USA), HSBC Institutional Trust
                        Services (Asia) Limited, HSBC International Trustee Limited,
                        HSBC Latin America Holdings(UK) Limited, HSBC Private Bank
                        (C.I.) Limited (sued as HSBC Private Bank (Guernsey) Ltd), HSBC
                        Private Bank (Suisse) SA, HSBC Securities Services (Luxembourg)


                                          31
         Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 32 of 35




ECF       Date          Docket Text
Number
                        SA, HSBC Trust Company AG (f/k/a HSBC Guyerzeller Trust
                        Company AG), Murdoch and Company, Republic Nominees
                        Limited (f/k/a HSBC Private Banking Nominee 1 (Jersey) Limited),
                        Robinson & Co., Somers Nominees (Far East) Limited.(Moloney,
                        Thomas)
3053      09/21/2020    Letter in Further Support of the Liquidators' July 31, 2020
                        September 9, 2020 Letter Response (related document(s)3044
                        3048,3051) Filed by David Elsberg on behalf of Fairfield Lambda
                        Limited (In Liquidation), Fairfield Sentry Limited (In Liquidation),
                        Fairfield Sigma Limited (In Liquidation). (Attachments: # 1
                        Appendix A - Relevant Adversary Proceedings)(Elsberg, David).
                        Modified on 9/22/2020 to correct related document number and
                        correct docket text. (Gomez, Jessica).
3061      11/30/2020    Transcript regarding Hearing Held on 03/27/2020 At 12:30 PM RE:
                        Conference. Remote electronic access to the transcript is restricted
                        until 3/1/2021. The transcript may be viewed at the Bankruptcy
                        Court Clerks Office. [Transcription Service Agency: Veritext Legal
                        Solutions.]. (See the Courts Website for contact information for the
                        Transcription Service Agency.). Notice of Intent to Request
                        Redaction Deadline Due By 12/7/2020. Statement of Redaction
                        Request Due By 12/21/2020. Redacted Transcript Submission Due
                        By 1/4/2021. Transcript access will be restricted through 3/1/2021.
                        (Ramos, Jonathan)
3062      12/14/2020    Written Opinion Signed On 12/14/2020. Re: Memorandum Decision
                        Granting In Part And Denying In Part Defendants Renewed Motion
                        To Dismiss (related document(s)2902, 2910) (Barrett, Chantel)
3064      12/23/2020    Order Signed On 12/23/2020 Re: Extending Time To Settle Or
                        Submit Orders. (Barrett, Chantel)
3065      01/11/2021    Letter to Hon. Stuart M. Bernstein from Nowell D. Bamberger,
                        dated January 11, 2021, regarding former law clerk Filed by Nowell
                        Bamberger on behalf of BNY AIS Nominees Limited, BNY Mellon
                        International Ltd., HSBC Bank Bermuda Limited, HSBC Bank USA
                        NA(sued as HSBC Bank USA), HSBC Institutional Trust Services
                        (Asia) Limited, HSBC International Trustee Limited, HSBC Latin
                        America Holdings (UK) Limited, HSBC Private Bank (C.I.) Limited
                        (sued as HSBC Private Bank (Guernsey) Ltd), HSBC Private Bank
                        (Suisse) SA,HSBC Securities Services (Luxembourg) SA, HSBC
                        Trust Company AG (f/k/a HSBC Guyerzeller Trust Company AG),
                        Murdoch and Company, PFPC Bank Limited, PFPC Bank Limited
                        a/k/a PFPC International Bank Limited, PNC International Bank
                        Limited, PNC International Bank Limited a/k/a BNY Mellon
                        International Bank, Republic Nominees Limited (f/k/a HSBC
                        Private Banking Nominee 1 (Jersey) Limited),Robinson & Co.,
                        Somers Nominees (Far East) Limited, The Bank Of New York


                                          32
         Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 33 of 35




ECF       Date          Docket Text
Number
                        Mellon. (Bamberger, Nowell)
3066      01/13/2021    Letter to the Hon. Stuart M. Bernstein from the Parties re: Service of
                        HSBC Private Bank (Suisse) S.A. Filed by David Elsberg on behalf
                        of Fairfield Lambda Limited (In Liquidation), Fairfield Sentry
                        Limited (In Liquidation), Fairfield Sigma Limited (In
                        Liquidation).(Elsberg, David)
3067      01/27/2021    Order Signed On 1/27/2021 Re: Further Extending Time To Settle
                        Or Submit Orders. (Barrett, Chantel)
3071      02/08/2021    Letter to the Hon. Stuart M. Bernstein from the Parties re:
                        Competing Settle Orders Filed by David Elsberg on behalf of
                        Fairfield Lambda Limited (In Liquidation), Fairfield Sentry Limited
                        (In Liquidation), Fairfield Sigma Limited (In Liquidation).
                        (Attachments: # 1 Exhibit1 (Plaintiffs' Proposed Order) # 2 Exhibit 2
                        (Feb. 1, 2021 email) # 3 Exhibit 3 (Defendants' Proposed Order) # 4
                        Exhibit 4 (Jan. 29, 2021 email) #5 Exhibit 5 (Redline of Proposed
                        Orders))(Elsberg, David)
3072      02/17/2021    Letter to Hon. Stuart M. Bernstein from Nowell D. Bamberger,
                        dated February 17, 2021, requesting reconsideration of one discrete
                        aspect of Fairfield III Decision (related document(s)3062) Filed by
                        Nowell Bamberger on behalf of HSBC Bank USA NA (sued as
                        HSBC Bank USA), HSBC Private Bank (Suisse) SA, HSBC
                        Securities Services (Luxembourg) SA. (Attachments: # 1 Appendix
                        A - Moving Defendants # 2Appendix B - Additional Counsel # 3
                        Appendix C - Compendium of Foreign Authorities)(Bamberger,
                        Nowell)
3073      02/17/2021    Letter Memorandum in Opposition to Defendants' Motion for
                        Reargument. Filed by David Elsberg on behalf of Fairfield Lambda
                        Limited (In Liquidation), Fairfield Sentry Limited (In Liquidation),
                        Fairfield Sigma Limited (In Liquidation). (Attachments: # 1 Exhibit
                        A: List of Applicable Proceedings # 2 Exhibit B: Joint Letter from
                        Plaintiffs & Defendants to Hon. Stuart M. Bernstein, U.S.B.J. (Feb.
                        8, 2021) # 3Exhibit C: Letter from Defendants to Hon. Vernon S.
                        Broderick, U.S.D.J., Fairfield Sentry Ltd. (In Liquidation) v.
                        Citibank NA London, No. 19-cv-3911 (S.D.N.Y. Feb. 4,
                        2021))(Elsberg, David)
3074      02/19/2021    Letter to Hon. Stuart M. Bernstein, dated February 19, 2021, re:
                        Settlement of Implementing Orders Filed by Marc J. Gottridge on
                        behalf of Barclays Bank (Suisse) S.A.. (Attachments: # 1 Exhibit 1 -
                        Defendants' Proposed Order # 2 Exhibit 2 - Redline Comparison
                        with Plaintiffs' Proposed Order)(Gottridge, Marc)
3075      02/19/2021    Letter Memorandum re: Competing Settle Orders. Filed by David
                        Elsberg on behalf of Fairfield Lambda Limited (In Liquidation),
                        Fairfield Sentry Limited (In Liquidation), Fairfield Sigma Limited
                        (In Liquidation). (Attachments: # 1 Exhibit A (Plaintiffs' Proposed


                                           33
         Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 34 of 35




ECF       Date          Docket Text
Number
                        Order) # 2 Exhibit B (Redline of Proposed Orders) # 3 Exhibit C
                        (3/27/2020 2:02 PM E-mail) # 4 Exhibit D (12/31/2020 Draft of
                        Plaintiffs' Proposed Order))(Elsberg, David)
3076      02/22/2021    Order signed on 2/22/2021 Regarding Submission of Orders
                        Resolving the Court's December 14, 2020 Memorandum Decision
                        Granting in Part and Denying in Part Defendants' Renewed Motion
                        to Dismiss (related document(s)3074, 3062). (Gomez, Jessica)
3080      02/23/2021    So Ordered Written Opinion Signed On 2/23/2021. Re:
                        Memorandum Decision And Order Denying Motion For
                        Reconsideration(related document(s)3072, 3062) (Barrett, Chantel)
3086      03/08/2021    Letter to Hon. Cecelia G. Morris from Nowell D. Bamberger, dated
                        March 8, 2021, regarding stipulated order extending time to move
                        for interlocutory appeal (related document(s)3080) Filed by Nowell
                        Bamberger on behalf of HSBC Bank USA NA (sued as HSBC Bank
                        USA), HSBC Private Bank (Suisse) SA, HSBC Securities Services
                        (Luxembourg) SA. (Attachments: # 1 Stipulated [PROPOSED]
                        Order # 2Exhibit A to Stipulated [PROPOSED] Order)(Bamberger,
                        Nowell)
3089      03/08/2021    Stipulated order signed on 3/8/2021 granting extension of
                        defendants deadline to file notice of appeal, extended to and
                        including thirty-five (35) days from the date of the entry of the
                        Reconsideration Order. (Kinchen, Gwen)
3090      03/16/2021    Letter to Hon. Cecelia G. Morris from David Elsberg, dated March
                        16, 2021, regarding Plaintiffs' proposed demonstratives for use at the
                        March 17, 2021 conference. Filed by David Elsberg on behalf of
                        Fairfield Lambda Limited (In Liquidation), Fairfield Sentry Limited
                        (In Liquidation), Fairfield Sigma Limited (In Liquidation).
                        (Attachments: # 1 Exhibit 1 - Hand-Up #1 (Case Chronology) # 2
                        Exhibit 2 - Hand-Up#2 (Action Status Chart))(Elsberg, David)

Dated: April 9, 2021
       New York, New York
                                        Respectfully submitted,

                                        BROWN RUDNICK LLP

                                        /s/ David J. Molton
                                        BROWN RUDNICK LLP
                                        David J. Molton
                                        Marek P. Krzyzowski
                                        Seven Times Square
                                        New York, New York 10036
                                        Telephone: 212.209.4800
                                        Facsimile: 212.209.4801


                                           34
Case 1:21-cv-02731-VSB Document 4 Filed 05/06/21 Page 35 of 35




                            Email: dmolton@brownrudnick.com
                            Email: mkrzyzowski@brownrudnick.com

                            -and-

                            SELENDY & GAY PLLC
                            David Elsberg
                            Caitlin Halligan
                            Andrew Dunlap
                            Lena Konanova
                            Ron Krock
                            1290 Avenue of the Americas
                            New York, NY 10104
                            Telephone: 212-390-9000
                            E-mail: delsberg@selendygay.com
                            E-mail: challigan@selendygay.com
                            Email: adunlap@selendygay.com
                            E-mail: lkonanova@selendygay.com
                            E-mail: rkrock@selendygay.com

                            Counsel for the Plaintiffs
                            (Plaintiff-Appellants on Appeal)




                              35
